        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 1 of 99



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                     NORTHERN DIVISION


 TESSEMAE’S, LLC,

        Plaintiff,                                      Case No. 1:20-cv-02013-GLR
  v.

 MICHAEL S. MCDEVITT, et al.,

        Defendants.


                 SECOND AMENDED ANSWER AND COUNTERCLAIM

                      DEFENDANTS’ SECOND AMENDED ANSWER

       Defendants Michael McDevitt, Tandem Legal Group, LLC, Tandem Growth Group, LLC,

Brendan Connors, and Herman Dunst (“Defendants”) respond to Plaintiff’s First Amended

Complaint (ECF No. 11) as follows:

       1.      Tessemae’s LLC is a leading producer of organic salad dressings and other food

products. It was founded in 2009 by three brothers, Greg, Brian, and Matt Vetter. The idea came

to Greg after a friend broke into his house to steal a container of his mother, Tessemae’s

homemade dressing from the refrigerator. It occurred to Greg that if his mother’s salad dressing

was good enough to steal, it must be good enough to sell. And indeed it was. Greg never imagined

that Michael McDevitt would try to steal, not merely Tessemae’s salad dressing, but the salad

dressing company itself, nor did he appreciate the devious and corrupt methods that McDevitt and

his cohorts would employ in attempting to do so.

       Denied. Defendants are without personal knowledge or information sufficient to form a

       belief as to the truth or falsity of the allegations in the first five sentences of this Paragraph
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 2 of 99



       and, on that basis, deny such allegations. Defendants deny the allegations in the final

       sentence of this Paragraph.

       2.     In the fall of 2017, McDevitt brazenly abused his confidential relationship with

Tessemae’s in a fraudulent scheme to muscle out the Vetter family and gain control of the

Company. McDevitt falsely represented that he would assist the Company to raise capital; instead,

McDevitt slandered Tessemae’s reputation, misled prospective investors in violation of both state

and federal securities laws, and along with Tandem Legal Group (“Tandem”), committed legal

malpractice, all at the Company’s expense.

       Denied. Defendants deny that Tandem Legal has represented Plaintiff after February 2015,

       when Plaintiff terminated the relationship and instructed Tandem to transfer all of its files

       to new counsel, namely Nick Giannuzzi of the Giannuzzi Group, as is evident from the

       following email:




        Defendants further deny that McDevitt made any attempt to gain control of Plaintiff, or

       that he made any false representation or otherwise misled any investor.

       The reality of Plaintiff’s situation in 2017 is reflected in an August 23, 2017 e-mail from a

       member of Plaintiff’s Board, Demian Costa, to Greg Vetter. Mr. Costa represents Kevin


                                                 2
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 3 of 99



       Plank and Scott Plank, Plaintiff’s two largest investors. Mr. Costa was reduced to

       suggesting a “Hail Mary” to attempt to salvage the Planks’ investment, an investment

       which he states the Planks “have written off… as a Zero.” Specifically, Mr. Costa states:

       “All I can do from this point is leverage my limited personal assets” and “personally

       guarantee[ ] the $600k pledge to Howard Bank, which is money I don’t have, in order to

       get it back when the factoring capital comes in.” He stresses to Mr. Vetter, “[w]ithout a

       100% guarantee that it is coming back, I can’t do it. This is literally everything I have…

       we must resolve today or its over anyway.” This is evident from the following email:




       3.     This was not the first time the Company had been forced to clean up one of

McDevitt’s messes. Though the cast of supporting characters changed over time, the common

denominator remained McDevitt and Tandem Legal Group, LLC, a law firm that non-lawyer

McDevitt was able to control by exploiting what he proudly characterized as a “loophole” in the

District of Columbia’s rules of professional responsibility. While Tandem holds itself out as a

legitimate legal practice, it is in fact simply a vehicle that McDevitt uses to serve his and his


                                               3
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 4 of 99



confederates’ corrupt motives. In his capacity as the law firm’s CEO, McDevitt engaged in a

pattern of racketeering activity to acquire an interest in, and maintain control over, Tessemae’s.

       Denied. Defendants deny that McDevitt made any attempt to take over Plaintiff, or that he

       has ever acted unlawfully toward Plaintiff. Defendants respond that Tandem Legal is a

       legitimate law firm that has complied with the laws and rules governing legal practice in

       the District of Columbia at all times. Defendants further deny that McDevitt has been CEO

       or an owner of Tandem Legal since 2016, that Tandem Legal is anything other than a

       legitimate legal practice, or that any defendant has engaged in wrongful conduct.

       Defendants further deny that Tandem Legal has represented Plaintiff since February 2015,

       when, as shown in the response to ¶ 2, Plaintiff terminated the relationship and instructed

       Tandem to transfer all of its files to new counsel, namely Nick Giannuzzi of the Giannuzzi

       Group.

       Defendants further respond that in the 2017 transactions at issue, Tandem Legal

       represented McDevitt, while Plaintiff’s General Counsel, Ms. Lindsay Thomas,

       represented Plaintiff. Tandem Legal asked Thomas when to expect draft amendments to

       the Operating Agreement, and Ms. Thomas responded that she was “under the impression

       your side would be taking the pen on the amendment” and that, if Plaintiff needed to

       handle, “we ask for some additional time to get our counsel going on that.” (emphasis

       added).




                                                4
 Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 5 of 99




As Plaintiff admits, the Side Letter Agreement memorialized the agreement between

Plaintiff and McDevitt (Compl. ¶ 116), and it was approved by Plaintiff’s Board. (Compl.

¶ 42.) Plaintiff’s General Counsel reviewed and edited it, and Plaintiff’s CEO, Greg Vetter,

subsequently executed it. Exhibit A to the Side Letter Agreement identified the estimated

expenses that Plaintiff would reimburse, including two entries for “Tandem Legal Group

– Counsel for Michael McDevitt” (emphasis added).




                                         5
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 6 of 99



       Even Plaintiff’s current attorneys, Nemphos Braue, openly acknowledged in 2017 that

       Tandem Legal represented McDevitt, not Plaintiff:




       Finally, on September 1, 2017, Plaintiff’s General Counsel Lindsay Thomas sent an email

to Julia Taylor (as counsel for McDevitt) and to Michael Nord of Gebhardt & Smith LLP (as

counsel for Howard Bank), asking for “sign off” on behalf of their respective clients for changes

Ms. Thomas had made to the loan documents.




                                               6
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 7 of 99




       4.      Defendants’ actions have burdened the Company’s resources, stunted its growth,

and threatened its existence, resulting in actual damages conservatively calculated to exceed $45.1

million. Tessemae’s also seeks treble damages provided for in 18 U.S.C. § 1964(c) (Racketeer

Influenced and Corrupt Organizations Act), punitive damages for Defendants’ intentional and

willful misconduct, attorneys’ fees, costs, and injunctive and declaratory relief to protect it from

further harm from Defendants.

       Denied. Defendants deny the factual allegations in this Paragraph, including but not

       limited to the allegation Plaintiff has been damaged or suffered any cognizable injury.

                                            PARTIES

       5.      Plaintiff Tessemae’s, LLC, is a limited liability company organized under the laws

of the State of Maryland, with its principal place of business in Baltimore County. Tessemae’s is

an “enterprise” within the meaning of 18 U.S.C. § 1961(4). Tessemae’s activities affect interstate

commerce because it sources its raw materials nationally and internationally and distributes its

products throughout the United States.




                                                 7
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 8 of 99



       Defendants admit the first sentence of this Paragraph. The remaining sentences of this

       Paragraph contain conclusions of law for which no response is required. To the extent that

       the remaining sentences contain factual allegations, those allegations are denied.

       6.      Defendant Michael S. McDevitt is a resident of Anne Arundel County. McDevitt is

a “person” within the meaning of 18 U.S.C. § 1961(3), and among other bad acts, he has engaged

in a pattern of racketeering activity against Tessemae’s, as described below.

       Defendants admit the first sentence of this Paragraph. Defendants deny the remainder of

       the Paragraph.

       7.      Defendant Tandem Legal Group, LLC is a Delaware limited liability company with

its principal place of business in the District of Columbia. Tandem itself and through agents

regularly transacts and solicits business and provides services in the State of Maryland, and the

tortious injuries complained of in this Complaint occurred in the State by acts and omissions in

the State. Tandem is an “enterprise” within the meaning of 18 U.S.C. § 1961(4) since its activities

affect interstate commerce. At all relevant times, McDevitt was its CEO. McDevitt conducted

Tandem’s affairs by engaging in a pattern of racketeering activity with the intention of defrauding

Tessemae’s.

       Defendants admit the first sentence of this Paragraph. Defendants deny the remainder of

       the Paragraph. Defendants deny that Tandem Legal Group, LLC (“Tandem Legal”)

       transacts or solicits business, or provides services, in the State of Maryland. Defendants

       further deny that McDevitt has been CEO or an owner of Tandem Legal since 2016. The

       remaining statements of this Paragraph are conclusions of law for which no response is

       required. To the extent that any remaining statements are factual allegations, those

       allegations are denied.




                                                8
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 9 of 99



       8.      Defendant Tandem Growth Group, LLC (“Tandem Growth”) is a Delaware limited

liability company with its principal place of business in the District of Columbia. Tandem Growth

itself and through agents regularly transacts and solicits business and provides services in the

State of Maryland, and the tortious injuries complained of in this Complaint occurred in the State

by acts and omissions in the State. Tandem Growth is an “enterprise” within the meaning of 18

U.S.C. § 1961(4) since its activities affect interstate commerce. Tandem Growth is a vehicle that

McDevitt uses to receive equity in Tandem’s clients in exchange for Tandem’s services. McDevitt

conducted Tandem Growth’s affairs through a pattern of racketeering activity and used it as his

alter ego to facilitate his scheme to defraud Tessemae’s; McDevitt transferred equity that he

obtained from the Company through fraudulent and illegal means to Tandem Growth without

receiving any consideration in return.

       Defendants admit the first sentence of this Paragraph. Defendants deny the remainder of

       the Paragraph. Defendants deny that Tandem Growth Group, LLC (“Tandem Growth”)

       transacts or solicits business, or provides services, in the State of Maryland. Defendants

       further deny that Tandem Growth “is a vehicle that McDevitt uses to receive equity in

       [Tandem Legal’s] clients in exchange for [Tandem Legal’s] services.”

       Tandem Legal never accepted equity from Plaintiff in exchange for services. The equity

       that McDevitt transferred to Tandem Growth was obtained not “through fraudulent and

       illegal means,” but by purchasing it from Plaintiff for an investment of $500,000. (Compl.

       ¶ 27.) Defendants further deny all remaining allegations in this Paragraph.

       9.      Defendant Brendan Connors is a resident of Anne Arundel County.

       Admitted.

       10.     Defendant Herman Dunst is a resident of Howard County.

       Admitted.

                                                9
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 10 of 99



       11.     Defendant Paul Intlekofer is a resident of Anne Arundel County.

       Denied. Paul Intlekofer was terminated as a defendant in this matter on March 31, 2021.

ECF No. 35, at *2.

       12.     Defendant Alex Chehansky is a resident of Anne Arundel County.

       Denied. Alex Chehansky was terminated as a defendant in this matter on March 31, 2021.

ECF No. 35, at *2.

                            FACTS COMMON TO ALL COUNTS

       13.     Tessemae’s was born from humble beginnings in 2009 based on the simple idea

that Greg and his brothers could sell their mother’s much-loved lemon garlic salad dressing. None

of the Vetter brothers were experienced or sophisticated businessmen, but they shared a strong

work ethic and the desire to see the Company succeed. Today, Tessemae’s has an annual revenue

of more than $20 million. It produces more than 70 products including salad dressing, marinades,

condiments, salad kits, and grab-to-go fresh food items at its 150,000-square-foot facility in Essex,

Maryland. It has become a leading brand in the “clean eating” movement. Tessemae’s uses all-

natural ingredients in its products, most of which are sugar free, dairy free, and gluten free. Many

of its products are compliant with the popular Whole30 program and Keto diet.

       Denied. Defendants are without personal knowledge or information sufficient to form a

       belief as to the truth or falsity of the allegations of this Paragraph and, on that basis, deny

       such allegations.

       14.     Tessemae’s faced the typical challenges confronting new businesses as it worked

to develop and distribute its product, manage its brand, and capitalize for long-term viability.

Those challenges were not made easier by Greg’s introduction to Michael McDevitt in 2013 by an

individual employed by Tessemae’s principal lender, Howard Bank. McDevitt had recently left his




                                                 10
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 11 of 99



position as CEO of Medifast, Inc., a publicly traded company (NYSE: MED) headquartered in

Owings Mills, Maryland that sold weight loss products.

       Defendants admit that McDevitt was introduced to Greg Vetter and Tessemae’s in 2013 by

       an individual employed by Howard Bank. Defendants further admit that McDevitt was

       CEO of Medifast, Inc. until February 2012, that Medifast is publicly traded on the NYSE

       under the symbol MED, that Medifast is headquartered in Owings Mills, Maryland, and

       that Medifast sold weight loss products. Defendants deny that Plaintiff was facing “typical

       challenges” in 2013, in that Plaintiff was on the precipice of bankruptcy. Defendants deny

       all other allegations in this Paragraph.

       15.     At the time of their introduction, McDevitt had moved on from Medifast and was

fronting a new venture, Tandem, which he described as a legal services and business advisory

firm. The District of Columbia is the only jurisdiction in the country that permits non-lawyers like

McDevitt to hold ownership interests in law firms, which McDevitt has publicly and proudly

described as a “loophole” in the District of Columbia’s rules of professional responsibility that

he could exploit. And exploit it he did.

       Defendants admit that McDevitt was the co-founder of Tandem Legal in 2013 as a legal

       services and business advisory firm in Washington, DC, and that DC permits non-lawyers

       to hold ownership interests in law firms under certain circumstances. Defendants are

       without sufficient information to either admit or deny that Washington, DC is the only

       jurisdiction in the US to do so, and on that basis, deny that allegation. Further, it is a legal

       conclusions. Defendants deny that McDevitt described that DC rule as a loophole that he

       could exploit. Defendants deny all remaining allegations in this Paragraph.

       16.     Tandem served as the linchpin of McDevitt’s corrupt designs. From his perch as

Tandem’s CEO, McDevitt insinuated himself into his client-target through the artifice of accepting

                                                  11
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 12 of 99



payment for Tandem’s services in the form of equity in the client’s business – an insider position

that he then leveraged to try to gain control of his victim.

       Denied. Tandem Legal did not accept equity for the legal services it provided to Plaintiff.

       Tandem Legal billed Plaintiff hourly for legal work, from the time Plaintiff engaged

       Tandem Legal in October 2013 until Plaintiff terminated its relationship with Tandem

       Legal in February 2015. Defendants deny that the equity McDevitt received from Plaintiff

       was in exchange for Tandem’s legal services; it was in exchange for McDevitt’s cash

       investment and personal guarantees of Plaintiff’s debt. Defendants further deny that

       McDevitt “insinuated himself” into Plaintiff (through Tandem Legal or otherwise) or that

       he possessed “corrupt designs,” much less that Tandem Legal served as any sort of

       linchpin.

       17.     A skilled salesman, McDevitt began his assault on Tessemae’s in the summer of

2013 when he pitched Greg on using Tandem’s legal and business advisory services. McDevitt

told Greg that he and Tandem could help Tessemae’s grow its business exponentially and that

Tandem had other clients that were operating in the same healthy-eating arena that Tessemae’s

was growing into, such as the restaurant chain Sweetgreen. McDevitt told Greg that Tandem could

leverage its connections to find outlets for Tessemae’s to grow, including, for example, by working

with Sweetgreen to get them to use Tessemae’s dressings in their restaurants. As McDevitt

anticipated, Greg was intrigued, but the only relationship that McDevitt was genuinely interested

in leveraging was Tandem’s attorney-client relationship with Tessemae’s.

       Denied. Defendants deny that McDevitt ever “assault[ed]” Plaintiff or claimed that he

       could grow Plaintiff’s “business exponentially.” Defendants also deny that McDevitt

       “leveraged” the attorney-client relationship between Tandem Legal and Plaintiff.




                                                 12
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 13 of 99



       Defendants also respond that Tandem Legal did introduce Plaintiff to Sweetgreen, and that

       the Sweetgreen founders have been investors in Plaintiff since 2014.

       18.    McDevitt understood that his offer to accept payment for Tandem’s fees in the form

of equity was likely to be attractive to Tessemae’s—which like many young businesses, faced

cashflow issues—and that Tessemae’s would be unlikely to appreciate the inherent and insidious

danger posed by such a conflict-laden arrangement.

       Denied. Tandem Legal did not accept equity for the legal services it provided to Plaintiff.

       Tandem Legal billed Plaintiff hourly for legal work, from the time Plaintiff engaged

       Tandem Legal in October 2013 until Plaintiff terminated its relationship with Tandem

       Legal in February 2015. Defendants also note that before Plaintiff engaged Tandem,

       Plaintiff executed a conflict waiver, dated August 15, 2013, which repeatedly urges

       Plaintiff to seek the advice of independent legal counsel before signing. Plaintiff signed

       two days later, waiving the potential conflicts and acknowledging and that it was advised

       to consult separate independent legal counsel concerning the waivers described in the letter,

       and that it had done so. Plaintiff was represented by Dickstein Shapiro in 2013.

       19.    McDevitt told Greg that Tessemae’s could reduce Tandem’s legal fees by using

McDevitt as the point-person for all of Tandem’s work on behalf of the Company—legal and

otherwise. According to McDevitt, many issues that companies believe require legal counsel are

really business decisions that can be handled without what McDevitt suggested are the needless

complexities that result from involving attorneys. He said that Greg should run all of the

Company’s legal issues past him and that he would engage the attorneys at Tandem when he

determined it was appropriate to do so.

       Denied.    Plaintiff engaged Tandem Legal in October 2013 and terminated that

       representation in February 2015. Throughout that entire period, Greg Vetter and other

                                                13
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 14 of 99



       employees of Plaintiff communicated freely and directly with the Tandem Legal attorneys

       representing Plaintiff, without interference from McDevitt.




 McDevitt Uses Tandem To Steal Equity In Tessemae’s For Himself, Connors, And Dunst

       20.    Tandem began work for Tessemae’s in August 2013, proposing a plan McDevitt

dubbed “Project 25,” purportedly designed to grow Tessemae’s sales from $5 million to $25

million by the end of 2014. McDevitt assured Greg that Tessemae’s was protected because, under

the equity-for-services arrangement, Tandem would get paid only if it successfully executed on

Project 25.

       Denied.   Plaintiff was represented by Dickstein Shapiro in August 2013, and that

       representation continued until November of 2013. Tandem Legal did not begin working

       for Plaintiff until October 2013, and initially only represented Plaintiff on litigation

       matters, while Dickstein Shapiro continued to represent Plaintiff on corporate matters. In

       addition, Tandem Legal never accepted equity for services from Plaintiff. Tandem Legal

       billed Plaintiff hourly and sent invoices monthly – which Plaintiff paid – from October

       2013 through February 2015, when Plaintiff elected to terminate the representation.

       21.    McDevitt also introduced Greg to Brendan Connors and Herman Dunst. McDevitt

and Connors are longtime friends and their career paths tracked one another for many years.

                                               14
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 15 of 99



Connors had been Medifast’s CFO when McDevitt was CEO. Dunst, meanwhile, had been

Medifast’s Vice President of Procurement during that same period. By the fall of 2013, McDevitt

had gotten his gang back together and he introduced Connors and Dunst as consultants to

Tandem, eventually installing both of them in executive positions at Tessemae’s, where they stood

to gain equity if Project 25 was successful and from which they could (and did) provide McDevitt

with inside information about Tessemae’s operations in violation of their duty of loyalty to the

Company.

       Defendants admit that McDevitt introduced Plaintiff to Brendan Connors and Herman

       Dunst, that the three are longtime friends, that Connors was Medifast’s CFO for most of

       McDevitt’s tenure as CEO, and that Dunst was Medifast’s Vice President of Procurement

       for much of the same period.          Defendants deny the remainder of this Paragraph.

       Defendants deny that the three were a “gang,” that Connors or Dunst were employed by

       Tandem Legal, or that McDevitt “installed” Connors or Dunst at Tessemae’s.

       Defendants further respond that Plaintiff hired Connors as its CFO and that Connors

       accepted Plaintiff’s offer of a nominal salary plus equity grant, in lieu of a conventional

       salary. Defendants further respond that Plaintiff likewise hired Dunst as its COO and that

       Dunst accepted Plaintiff’s offer of an equity grant in lieu of a salary. Defendants deny that

       Connors or Dunst ever agreed to provide Plaintiff with more than a year of executive

       employment for free, retroactively, if Plaintiff failed to quintuple its sales in that year. The

       equity grants were not contingent on “Project 25” or anything else. Defendants further

       deny that Connors or Dunst ever breached any duty of loyalty to Plaintiff. Defendants

       deny all remaining allegations in this Paragraph.

       22.     In addition, McDevitt referred Greg to an executive coach. Only years later would

the Company discover that, rather than acting as a confidential sounding board and offering

                                                 15
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 16 of 99



neutral advice, the coach operated as another mole, sharing with McDevitt the information he

learned from Greg about the Company’s operations and growing pains.

       Defendants admit that McDevitt referred Greg Vetter to an executive coach. Defendants

       deny the remainder of the allegations in this Paragraph.

       23.     Shortly after Tandem was retained by Tessemae’s, McDevitt advised Greg that

Tessemae’s needed to amend its Operating Agreement “for tax purposes,” and he directed the

attorneys at Tandem to draft an Amended and Restated Operating Agreement for the Company.

       Denied. Defendants deny that McDevitt advised Greg Vetter on the Operating Agreement,

       much less on any associated tax implications. Defendants further deny that McDevitt

       directed the drafting of an Amended and Restated Operating Agreement for Plaintiff.

       Defendants further respond McDevitt never directed or regulated Tandem’s attorneys’

       professional judgment in rendering legal services, and Defendants deny the insinuation to

       the contrary.

       24.     In fact, McDevitt claim was a lie. His real motivation for wanting the Operating

Agreement to be amended was not for “tax purposes,” but to create a new class of “Preferred

Units” that would facilitate his and his confederates’ efforts to acquire control of the Company.

       Denied. Defendants deny that McDevitt advised Greg Vetter on the Operating Agreement,

       much less on any associated tax implications. Defendants further deny that McDevitt

       directed the drafting or contents of the Operating Agreement for Plaintiff. Defendants

       further respond McDevitt never directed or regulated Tandem attorneys’ professional

       judgment in rendering legal services. Defendants further deny that Preferred Units were

       new or that they were the first investors to receive them from Plaintiff, or even the first

       investors to receive the exact terms that Defendants received.        As an example, the

       Subscription Agreement for Kelly Bjornerud, drafted in May of 2013 by Dickstein Shapiro,

                                                16
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 17 of 99



       contained an identical anti-dilution protection as that received by Defendants, simply at a

       lower figure ($1.5M vs. $5M), as the following shows:




       25.     At the time, Tessemae’s had two classes of equity units – Class A, which enjoyed

voting rights, and Class B, which were reserved for issuance to the Company’s employees and did

not include voting rights. Unbeknownst to Greg and the Company, rather than soliciting

investments for additional Class A units, McDevitt and Connors approached their friends and

families about investing in a new, yet-to-be-created, class of Preferred Units. The Preferred Units

would have voting rights and could not be diluted until the Company completed a capital raise

worth at least $5 million. Until that time, only the Company’s other classes of equity would be

diluted by additional capital contributions; investors holding Preferred Units would receive

additional units at no cost so that their percentage interest in the Company remained the same.

The effect of such an arrangement was that as additional money was invested in the Company, the

percentage of the Company owned by McDevitt and his allies (the holders of the new class of non-



                                                17
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 18 of 99



dilutable preferred shares) would increase while the percentage of the Company owned by the

owners of (dilutable) Class A shares would decrease at the same rate.

       Denied. The first investor to receive the exact Preferred Units that Defendants received

       was Falling Green Capital, an investor that predated any Defendant’s involvement with

       Plaintiff. Defendants further deny that McDevitt or Connors approached their friends and

       families about purchasing Preferred Units.

       26.     McDevitt and Connors raised $1,325,000 from six new investors, all for Preferred

Units, but they refused to allow the Company’s existing investors (each of whom had been solicited

by Greg and his family) to purchase them.

       Denied. In late 2013, Plaintiff was effectively bankrupt, facing eviction, and unable to

       even pay their electric bill. Despite this, when McDevitt and Connors agreed to rescue

       Plaintiff from bankruptcy by investing a combined $700,000. invested. The only other

       significant investor they brought in was SFP Enterprises, which agreed to invest $325,000.

       However, because Plaintiff needed the capital urgently, instead of routing all of the capital

       thru SFP Enterprises, the funds came from four different sources: SFP Enterprises, the

       Helen Serini Foundation, Inc., Paul Serini, and Mr. Intlekofer.

       The remaining $1,000,000 of Preferred Units were purchased more than one year later by

       Liberty 2, LLC, an investor brought in by Plaintiff.

       Defendants further deny that any investors were refused the ability to purchase Preferred

       Units at the time of McDevitt and Connors’ initial investment. McDevitt and Connors did

       later bring in numerous additional investors – many of them friends and family – but none

       of them received Preferred Units.




                                                18
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 19 of 99



       27.    In addition, both McDevitt and Connors purchased the new Preferred Units

themselves. McDevitt invested $500,000 for a ten percent stake in the Company and Connors

invested $200,000 for a four percent stake in the Company. At McDevitt’s direction, Tandem,

which was acting as counsel for the Company, for McDevitt, and for Connors, prepared the

paperwork for both transactions.

       Defendants admit that McDevitt and Connors both invested in Plaintiff, and that McDevitt

       invested $500,000 for ten percent of the equity and Connors $200,000 for four percent.

       Defendants admit that Tandem Legal represented McDevitt and Plaintiff but deny that

       Tandem Legal represented Connors.


       28.    On or about January 3, 2014, McDevitt and Tandem presented Greg with the

Amended and Restated Operating Agreement. In addition to creating the class of Preferred Units,

the agreement provided for other changes designed to benefit McDevitt and the individuals he had

solicited to invest in the Company. For example, pursuant to the Amended and Restated Operating

Agreement, McDevitt joined the Company’s Board as the representative of the individuals who

had purchased the new Preferred Units.

       Denied. The first investor to receive the Preferred Units at issue was Falling Green Capital,

       an investor that predated any Defendant’s involvement with Plaintiff. Defendants further

       deny that McDevitt was involved in the drafting of Plaintiff’s Operating Agreement, or that

       he presented the draft version to Greg Vetter.

              Defendants further respond that Greg Vetter was closely involved throughout the

       process of drafting a new Operating Agreement.             Examples of Tandem Legal’s

       correspondence with Mr. Vetter in late 2013 and early 2014 include:




                                                19
Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 20 of 99



       On November 19, 2013, Greg Vetter emailed Tandem Legal attorney Sue Wang:

“send me over the cap table that is close enough for the banks to review.” Ms. Wang sent

him a number of capitalization tables for the bank to review, including one entitled,

“Current Capitalization,” which notes: “A further 1.5% of Class A promised to Brendan

Connors and 2% Class A promised to Herman Dunst.” Ms. Wang’s email invited Vetter

to call her or McDevitt to go over it.

       On December 1, 2013, Ms. Wang emailed Vetter and others an “action list,” which

included: “Sue to insert the ownership summary after discussing with Greg” and “Everyone

to take a look through the documents and send any further edits or questions to Sue by 5pm

Monday.”

       On December 3, 2013, Ms. Wang emailed Vetter, copying McDevitt and Connors:

“Greg, here’s the ready-to-go term sheet if you want to review it one more time. Let’s plan

to send it tomorrow at 9 am. I’m also attaching the updated cap table… I added your 10%

profits interest… Brendan’s 6%, Mike’s 9%... Herman’s 2%... Is there anything I’m

missing?” Ms. Wang did, in fact, attach a table entitled “Tessemae’s LLC Capitalization

Table,” dated December 1, 2013. It reflects Preferred Shares for McDevitt, Connors,

Dunst, and others. (Connors is shown to have a 6% “Total Economic %” because his 2%

mentioned in Wang’s email was in addition to the 4% he had already purchased.)

       On December 12, 2013, Ms. Wang emailed Vetter and McDevitt, identifying at

least eight separate errors, inconsistencies, or points of confusion in the Company’s

original operating agreement. She asks Greg Vetter whether and how he would like her to

correct the issues she identified.

       On January 3, 2014, Ms. Wang emailed Vetter a draft Amended and Restated

Operating Agreement, noting that she had “made a cheat sheet for [him].” She urges him,

                                         20
Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 21 of 99



“I hope you will read this! It is the new Constitution of Tessemae’s and just as important.”

Her “cheat sheet” contains highlighted sections with comments and questions for Vetter.

       On January 5, 2014, Vetter responded to Ms. Wang about her draft, pointing to

three sections which he asked to “discuss in greater detail for my own understanding.”

These areas included non-dilution of certain shares, the “liability of members” section, and

the “power of attorney” section.

       That evening, Ms. Wang responded, apologizing that the two had apparently been

unable to connect by phone, and providing written answers to Mr. Vetter’s questions,

including, with respect to the non-dilution section, “This section says that until TES raises

$5 million in a single round… the Preferred will maintain their percentages exactly. This

means that when Jack Pay’s 1 mil comes in, Herman’s 2% Preferred will still be 2% after

Jack Pay get new shares. In practical terms, this means that we issue a tiny amount of new

Preferred Units every time anybody gets new shares so Herman’s 2% always stays at 2%...”

       In responding to Vetter’s question about liability of members, Ms. Wang wrote,

“Brendan and Mike also do not pick up any personal liability just for being Members…

Brendan and Mike pick up their 1 mil of personal liability by signing a personal guarantee

for Howard Bank.”

       On January 6, 2014, Ms. Wang emailed Vetter, directing him to review the

Operating Agreement and capitalization table, and to “Call [her] to discuss anything and

everything.” She also directs Connors to review the capitalization table with Vetter, and

notes that she draft the employment and consulting agreements to support “sweat equity”.

       On January 6, 2014, Ms. Wang emailed Vetter and others, providing him with the

Amended and Restated Operating Agreement and final capitalization table. She notes: “I

realized that we should issue the full percentages to Mike & Brendan now, and then if it

                                         21
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 22 of 99



       doesn’t vest, we’ll just put it in an unallocated Preferred Pool. Then nobody’s numbers get

       messed with, and it just goes to the next cap raise.” She sent another email on the same

       chain about an unrelated issue; Mr. Vetter responded to the second email without

       mentioning Ms. Wang’s remark about issuing “the full percentages to Mike & Brendan

       now” or the capitalization table she had attached reflecting that.

       29.        The Amended and Restated Operating Agreement also incorporated a

capitalization table showing an allocation of Preferred Units to McDevitt, Connors, and Dunst as

though Project 25 had been successful. When Greg questioned that, since Project 25 was still in

its early stages, McDevitt claimed that it would be easier to “claw back” units if Project 25 was

not successful, than to grant them after it succeeded. McDevitt advised Greg that such practices

were common among businesses like Tessemae’s. These representations were false, as Greg would

later discover.

       Denied. The only equity that McDevitt received from Plaintiff was in exchange for his

       cash investment or for personally guaranteeing Plaintiff’s debts, and the equity grants that

       Connors and Dunst received were compensation for their full-time employment, in lieu of

       salaries. Defendants deny that McDevitt, Connors, or Dunst agreed to undertake those

       actions but walk away with nothing if Plaintiff, a company McDevitt had just saved from

       bankruptcy, failed to quintuple its sales in a year (vis-à-vis “Project 25”), nor were the

       grants contingent on anything else. Defendants deny that Greg Vetter questioned McDevitt

       about equity being contingent on Project 25.

       Defendants deny all remaining allegations.

       30.        Relying on the fact that it had been prepared by the Company’s law firm, as well

as McDevitt’s representation that the equity grants to McDevitt, Connors, and Dunst could be

clawed back, Greg signed the Amended and Restated Operating Agreement and encouraged the

                                                 22
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 23 of 99



Company’s other investors to do so as well. On behalf of the Company, Greg also signed

Subscription Agreements stating that Tessemae’s was transferring Preferred Units to McDevitt,

Connors, and Dunst, as if Project 25 had been successful. In addition, Greg signed an Assignment

of Shares acknowledging McDevitt’s transfer of a portion of his equity (worth four percent of the

Company) to Tandem Growth.

       Defendants deny that any equity received by McDevitt, Connors, or Dunst was ever

       contingent on “Project 25” or anything else, or that McDevitt made any representation to

       the contrary to Greg Vetter. Defendants further deny that any relevant Subscription

       Agreement was contingent on Project 25 or anything else. Defendants admit that Greg

       Vetter signed off on McDevitt transferring to Tandem Growth four percent of the ten

       percent equity that he had received in exchange for the investment of $500,000. (Compl.

       ¶ 27.) Defendants deny all remaining allegations in this Paragraph.

       31.     Project 25 was an abject failure. Rather than increasing five-fold from $5 million

to $25 million, Tessemae’s sales increased from $5 million to just $5.5 million by the end of 2014.

When it became clear that Project 25 would not succeed, Greg asked McDevitt, Connors, and

Dunst to return the equity that McDevitt had assured Greg could easily be clawed back in such an

event. McDevitt, Connors, and Dunst refused.

       Denied. Defendants deny that any equity received by McDevitt, Connors, or Dunst was

       ever contingent on “Project 25” or anything else, or that McDevitt made any representation

       to the contrary to Greg Vetter. Defendants are without sufficient information as to the truth

       or falsity of the first two sentences in this Paragraph, and on that basis, denies them.

       Defendants deny that Greg Vetter asked McDevitt, Connors, or Dunst to return equity, that

       there was any basis for Vetter to make such a request, or that McDevitt made any




                                                23
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 24 of 99



        representation to the contrary to Greg Vetter. Defendants deny all remaining allegations

        in this Paragraph.

        32.     After being double-crossed by McDevitt, Greg approached the attorney at Tandem

who had been principally responsible for drafting the agreement and the documents transferring

the equity to McDevitt, Connors, and Dunst for help enforcing the claw back agreement that

McDevitt said existed. She told Greg that that the equity could not be clawed back because there

was no written documentation indicating that McDevitt, Connors, and Dunst had agreed to return

their units if Project 25 failed.

        Defendants admit that there is no written documentation (or any evidence whatsoever) that

        any equity grant to McDevitt, Connors, or Dunst was ever contingent on Project 25.

        Defendants deny the remaining allegations in this Paragraph. Defendants deny that

        McDevitt “double-crossed” Greg Vetter or Plaintiff. Defendants further deny that any

        equity received by McDevitt, Connors, or Dunst was ever contingent on “Project 25” or

        anything else, that there was ever any provision to “claw back” any such equity, or that

        McDevitt made any representation to the contrary to Greg Vetter. Defendants are without

        sufficient information to know whether Greg Vetter approached the former Tandem Legal

        attorney regarding any equity award, or, if so, how the former Tandem Legal attorney

        responded, and on that basis deny the allegations.


          McDevitt, Connors, and Dunst Use Tandem to Steal Tesse’s Kitchen – an
                           Ingredient and Recipe Kit Business

        33.     In mid-2014 McDevitt approached Greg about expanding Tessemae’s business into

the then-growing meal kit market that had been popularized by brands like Blue Apron. McDevitt

explained that Tandem had recently been retained by a company called Fresh Realm that had

developed backend processes and technology to compete with the industry’s bigger players in a


                                                24
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 25 of 99



more sustainable fashion. Instead of using disposable packaging, Fresh Realm developed a system

to reuse its packaging and delivery materials.

       Admitted. Defendants further note that Plaintiff and Terra’s Kitchen (“TK”) entered into

       a Settlement Agreement and Mutual Release, under which TK paid Plaintiff nearly $70,000

       for the work that Plaintiff did related to TK.

       34.     Shortly thereafter, McDevitt arranged for a meeting between Fresh Realm and

Tessemae’s in New York during which those in attendance agreed to form a new business called

Tesse’s Kitchen. Tessemae’s, Fresh Realm, Renaissance Food Group, and McDevitt, Connors,

and Dunst, collectively, would each own equal shares of the venture.

       Defendants admit that McDevitt arranged a meeting in New York with FreshRealm and

       Tessemae’s. Defendants deny that the parties reach any agreement at that meeting, much

       less that the parties reached any agreement regarding ownership of an entity that had not

       been formed.

       35.     In the months that followed, Tessemae’s spent thousands of hours developing

recipes and brand materials to launch Tesse’s Kitchen, all with McDevitt’s, Connors’, and Dunst’s

knowledge. Shortly before Tesse’s Kitchen was scheduled to launch, however, McDevitt presented

a new agreement (prepared by Tandem) outlining the structure of the venture that showed

Tessemae’s owning just one percent – far less than his, Connors’, and Dunst’s collective share.

       Denied. Defendants deny that Tessemae’s “spent thousands of hours” on the development

       of what launched as Terra’s Kitchen. More importantly, Defendants respond that Plaintiff

       and TK entered into a monetary settlement that compensated Plaintiff for the work that it

       did on the development of Terra’s Kitchen.

       36.     Greg immediately called the attorney at Tandem who had been representing

Tessemae’s throughout the Tesse’s Kitchen project to ask what happened. During the call, the

                                                 25
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 26 of 99



attorney explained that McDevitt was pressuring her to get Greg to sign the agreement at the

reduced ownership percentage and she did not think Tandem could provide Tessemae’s with

unbiased advice on the matter. McDevitt fired that attorney the following day.

       Denied. Defendants are without sufficient information to know whether Greg Vetter called

       the former Tandem Legal attorney who represented Plaintiff regarding the TK project, and

       on that basis deny the first sentence. Defendants deny that McDevitt pressured the former

       Tandem Legal attorney to get Greg Vetter to sign any agreement. Defendants further deny

       that McDevitt fired the attorney, or that Tandem Legal fired the attorney “the following

       day” after any interaction with Plaintiff. Defendants deny all remaining allegations.

       37.     McDevitt, Connors, and Dunst completed their theft of the Company’s opportunity

to start Tesse’s Kitchen by rebranding the venture as Terra’s Kitchen and launching it without

providing Tessemae’s any ownership interest.

       Denied. Defendants respond that Plaintiff and Terra’s Kitchen entered into a Settlement

       Agreement and Mutual Release, under which TK paid Plaintiff nearly $70,000 for the work

       that Plaintiff did related to TK.

McDevitt Conspires with Intlekofer, and Chehansky to Attempt to Take Over Tessemae’s

       38.     Tessemae’s was growing in late 2016 when McDevitt saw another opportunity to

gain control of the Company through corrupt means. Though the supporting cast of conspirators

had changed–the common denominators being McDevitt and Tandem–the scheme was familiar.

       Denied.

       39.     By late summer 2017, Tessemae’s needed additional capital to expand its

production facilities and meet growing demand. It had identified a source of financing, but as a

condition to making the loan, the lender demanded that it be granted a first-position lien on the

Company’s accounts receivable, a position then-held by Howard Bank. Because McDevitt was


                                               26
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 27 of 99



still among the guarantors of the Company’s line of credit with Howard Bank, the Company

considered itself obligated to inform him of the status of its negotiations with the bank, which Greg

did in August 2017. McDevitt said he had a strong relationship with Howard Bank’s president and

offered to help.

       Denied. In the summer of 2017, Plaintiff was hours away from bankruptcy when Greg

       Vetter asked McDevitt to rescue the Company. The reality of Plaintiff’s situation is

       reflected in an email from Board Member Demian Costa to Greg Vetter on August 23,

       2017. As shown in the response to ¶ Costa stated that Plaintiff’s two largest investors had

       “written this investment off as a Zero,” and was reduced to suggesting what amounted to

       bank fraud. Specifically, he stated that he would liquidate all of his personal assets to make

       it appear as if Plaintiff were not bankrupt, but that, “[w]ithout a 100% guarantee that it is

       coming back, I can’t do it.” Costa stated that “we must resolve today or its over anyway.”




                                                 27
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 28 of 99



       That same day, August 23, 2017, Plaintiff’s General Counsel sent McDevitt a “new

       proposal for the Howard Bank refinancing to discuss with your lawyer tomorrow.”

       (emphasis added).




       Plaintiff was in default on its loans to Howard Bank and effectively bankrupt when it asked

       McDevitt to intervene with Howard Bank, work to restructure the debt, and rescue Plaintiff

       from bankruptcy. McDevitt did so, convincing Howard Bank to restructure Plaintiff’s debt

       and subordinate their lending position, which required McDevitt to agree to renew his

       Personal Guarantee at far greater risk given the absence of Plaintiff’s accounts receivables

       as security. In return, Plaintiff agreed to issue profit interests with super-voting rights, as

       reflected in the Side Letter Agreement.

       40.     A few days later, McDevitt called Greg and said he had worked out a deal whereby

Howard Bank would extinguish the Company’s line of credit (which carried a balance of $2

million) for $1 million. Even better, McDevitt told Greg that he had also identified individuals who

were willing to invest that amount by September 1, 2017, as well as an additional $6-7 million by

                                                 28
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 29 of 99



October 1, 2017 (an amount that would meet all of the Company’s immediate capital needs) in

exchange for promissory notes tied to warrants for an existing class of units in the Company.

Pleasantly surprised by the terms McDevitt presented, the Company agreed to allow him to act as

its agent in raising the funds he described.

       Denied. McDevitt never told Greg Vetter that Howard Bank agreed to extinguish the $2

       million debt for $1 million or that he had identified individuals willing to invest an

       additional $6-7 million, let alone within the next month. Plaintiff was still effectively

       bankrupt and more than $20 million in debt. Defendants also deny McDevitt ever acted as

       the “agent” of Plaintiff.

       41.     In fact, McDevitt’s representations were a lie. Not only did Howard Bank not agree

to extinguish the Company’s line of credit for $1 million, but McDevitt had no intention of raising

all of the funds he had promised. Instead, he saw Tessemae’s need for capital as another

opportunity to try to take over the Company through lies and conflicts of interest, this time enlisting

Defendants Paul Intlekofer and Alex Chehansky as his confederates.

       Denied. Paul Intlekofer and Alex Chehansky were terminated as defendants in this matter

       on March 31, 2021. ECF No. 35, at *2. Defendants further respond that McDevitt never

       told Greg Vetter that Howard Bank agreed to extinguish the $2 million debt for $1 million

       or that McDevitt had identified individuals willing to invest an additional $6-7 million.

       Defendants further deny that McDevitt ever attempted to “take over the Company,” or that

       Paul Intlekofer or Alex Chehansky were involved in any attempt to do so.

       42.     Believing McDevitt’s representations that Tandem was competent and qualified to

do so, Tessemae’s agreed to retain Tandem to “paper” the offering as securities counsel for the

Company. Pursuant to the agreement between McDevitt and Tessemae’s, Tandem prepared the

notes and warrants for the offering on the Company’s behalf. It also drafted a “side letter”

                                                  29
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 30 of 99



memorializing the Company’s agreement to pay McDevitt $100,000 and to amend the Company’s

Operating Agreement to provide him with additional equity in a new class of units that would carry

super-preferred voting rights. Specifically, the side letter described amendments to the Operating

Agreement that would give McDevitt veto rights over certain business decisions such as incurring

debt over $100,000, hiring, firing, and compensating senior management, and new business or

product lines. The amendments would also have provided McDevitt with six votes per unit in

connection with the approval of an acquisition or asset sale. Tessemae’s Board of Managers

approved the terms of the side letter on or about September 1, 2017.

       Defendants admit that Plaintiff’s Board approved the Side Letter Agreement on or about

       September 1, 2017.

       Defendants deny that Tandem Legal has represented Plaintiff at any point since February

       2015, when Plaintiff terminated the representation:




       Notably, Ms. Laitin replied to Greg Vetter asking for clarification whether The Giannuzzi

       Group would be Plaintiff’s new counsel only for matters related to Terra’s Kitchen, or for

       everything:




                                               30
Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 31 of 99




In 2017, Tandem Legal represented McDevitt, not Plaintiff. Plaintiff was represented by

in-house General Counsel, Lindsay Thomas. In fact, Tandem Legal asked Thomas when

to expect draft amendments to the Operating Agreement, and Thomas said that Plaintiff

was expecting “your side” to draft the amendments, and that if Plaintiff would have to

handle, “we ask for some additional time to get our counsel going on that.”




                                       31
Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 32 of 99




The Side Letter Agreement speaks for itself. As stated in Exhibit A, the $100,000 was not

“to pay McDevitt,” but to reimburse expenses and fees, including the legal fees for

“Tandem Legal Group,” which was twice identified as “Counsel for Michael McDevitt.”




                                       32
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 33 of 99



       43.     By November, 2017, McDevitt had raised only $1.1 million of the $7-8 million he

had (falsely) told the Company he had lined up. Undaunted, in early November he introduced Greg

to Alex Chehansky, a financial manager/private equity banker from New York, who McDevitt

(falsely) claimed, he had “just met,” and who could, McDevitt said, raise $6 million in three weeks.

The Company, at McDevitt’s urging, hired Chehansky as a financing “consultant.”

       Denied. Defendants deny that McDevitt claimed that he had identified individuals willing

       to invest $7-8 million. Defendants further deny that McDevitt claimed that Chehansky

       could raise $6 million in any amount of time, let alone three weeks, for an entity that was

       still effectively bankrupt and, staggeringly, indebted by more than three times that amount.

       Defendants deny that McDevitt and Chehansky previously knew each other.

       44.     Chehansky was no more successful than McDevitt in raising funds for the Company

in the timeframe he and McDevitt had promised despite multiple meetings with possible investors

across the Country, most of which were coordinated with McDevitt and Intlekofer, but without the

Company’s knowledge. During those meetings McDevitt falsely represented to prospective

investors that there had been a change of control at the Company, that he held a seat on its board,

and that he was in control of the Company’s operations, none of which was true.

       Denied. Defendants deny that McDevitt claimed that Chehansky could raise $6 million in

       any amount of time, let alone three weeks. Plaintiff was still effectively bankrupt and

       staggeringly indebted.      Defendants further deny that McDevitt made any false

       representations to prospective investors.

       45.     Meanwhile, Chehansky was pressuring Tessemae’s to expedite its amendment of its

Operating Agreement as required by the side letter Tandem drafted. When the Company reviewed

the amendments (also prepared by Tandem), it discovered that McDevitt, in a ploy that harkened

back to his 2014 equity grab, was attempting to grant himself rights that went well beyond what

                                                33
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 34 of 99



the Company’s Board had agreed to in the side letter. Specifically, the amendments, as drafted by

Tandem, would have given McDevitt six votes per unit on all matters to be voted on, not just those

provided for in the side letter. In addition, the amendments would have given McDevitt preemptive

rights in connection with additional equity issuances and more power to force a sale of the

Company. The amendments would also have required the Company’s CEO and CFO to meet with

McDevitt on a monthly basis to discuss Company business.

       Defendants admit that the Plaintiff’s Board agreed to the terms of the Side Letter

       Agreement, including but not limited to the agreement that McDevitt would receive super-

       voting rights as described in the Side Letter Agreement. Defendants further admit that the

       Side Letter Agreement “required” amendment of Plaintiff’s Operating Agreement.

       Defendants deny that Chehansky had involvement in the Side Letter Agreement or that he

       pressured Plaintiff to “expedite its amendment of its Operating Agreement.” Defendants

       further deny Plaintiff’s characterization of the amendments to the Operating Agreement.

       On October 3, 2017, Tandem Legal asked Plaintiff’s in-house counsel and Chief of Staff,

       Lindsay Thomas, when to expect the draft Operating Agreement. Thomas deferred and

       expressly requested that Tandem Legal handle the drafting:




                                               34
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 35 of 99




       Defendants further deny all remaining allegations in this Paragraph.

       46.      In addition, the Company (by then represented by new counsel) discovered terms

in the side letter that grossly violated state and federal securities laws. The Company also learned

that in the course of McDevitt’s efforts to raise the $1.1 million that it believed had been used to

pay off (not simply pay down) the Howard Bank line of credit, McDevitt, Chehansky, and Intlekofer

violated state and federal securities laws by making multiple misrepresentations to participants in

that offering that were calculated to facilitate their scheme to gain control of Tessemae’s,

including:

             a. Telling participants in the offering that they had purchased the Howard Bank line

                of credit and that they sat in a secured first position as a result when, in reality,

                their investment had simply been used to pay down the line of credit.




                                                 35
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 36 of 99



             b. Telling participants in the offering that they and their allies were in control of the

                Company, which was not accurate. Indeed, McDevitt and/or Intlekofer falsely

                introduced Chehansky to one at least one investor as the Company’s CEO.

             c. Telling participants in the offering that McDevitt had participated alongside them

                in the offering when, in fact, he had contributed nothing.

       Denied. Defendants deny that the Side Letter Agreement violated any state or federal

       securities law. Defendants further deny that the funds raised were to “pay off (not simply

       pay down) the Howard Bank line of credit.” Defendants further deny that McDevitt,

       Chehansky or Intlekofer violated any federal or state securities laws, that any of them ever

       made any misrepresentation to any participants in the offering, or that any of them had a

       “scheme to gain control of Tessemae’s”.

       47.      On December 4, 2017, after discovering McDevitt’s, Intlekofer’s and Chehansky’s

corrupt and illegal scheme, Greg called Chehansky and terminated his consulting relationship

with the Company. Almost immediately following that call, Greg received a call from McDevitt,

who left a message saying that he needed to speak with Greg right away. When Greg called

McDevitt back, McDevitt admitted that he had been working behind the scenes with Chehansky

and claimed that firing Chehansky would ruin all of his “work.” Greg agreed to meet with

McDevitt for coffee in Annapolis the next day to discuss the matter further. During that meeting,

McDevitt admitted that he had made misrepresentations to the individuals who contributed funds

to pay down the Howard Bank line of credit and said that the Company would be sued by the

noteholders for “false pretenses” if the Company terminated its agreement with Chehansky.

       Denied. Defendants deny that McDevitt, Intlekofer and Chehansky were involved in any

       “scheme,” much less a corrupt and illegal one. Defendants further deny that McDevitt

       made any such admission or claim to Greg Vetter on the phone or in person.

                                                  36
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 37 of 99



       48.     Because of McDevitt’s, Intlekofer’s, and Chehansky’s misrepresentations, and

Tandem’s incompetence in preparing the side letter and “papering” the offering, the Company

had no choice but to make a rescission offering to those who purchased the notes and warrants.

As a result, all of the funds were returned, plus interest, and Tessemae’s never recognized a single

cent from McDevitt’s supposed efforts on its behalf. The Company was also forced to expend over

a half a million dollars in attorneys and other fees to accomplish the recission.

       Denied.     Defendants deny that McDevitt, Intlekofer and Chehansky made any

       misrepresentation, or that Tandem Legal acted with “incompetence” in negotiating the Side

       Letter Agreement with Plaintiff or in connection with the capital raise. Defendants further

       deny that Plaintiff was obligated to make a rescission offering. Defendants further deny

       that Plaintiff did not benefit from McDevitt’s work, which rescued Plaintiff from

       bankruptcy, in addition to his renewal of the $1 million personal guarantee. Defendants

       are without sufficient information to either admit or deny the final sentence, and on that

       basis, deny the allegations therein.

       49.     In addition, the Company was left to pay the balance on its line of credit with

Howard Bank, an unexpected burden in light of McDevitt’s representations. After McDevitt’s,

Intlekofer’s, and Chehansky’s misrepresentations to potential investors, the Company’s

fundraising efforts were also hamstrung and it was forced to agree to a $3 million loan with

Democracy Capital Corporation on extremely unfavorable terms that included, among other

things, an interest rate of 15% per annum, and an “exit” fee of $7.5 million.

       Denied.     Defendants deny that McDevitt, Intlekofer or Chehansky made any

       misrepresentations to any prospective investors, or that it was necessary to conduct the

       rescission offering. Defendants further respond that Plaintiff alone is responsible for its

       more than $20 million in outstanding debt, including its debt to Howard Bank, for having

                                                37
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 38 of 99



       to repay its debt to Howard Bank, and for only being able to secure additional capital on

       “extremely unfavorable” terms, and Defendants deny any insinuation to the contrary.

       50.     Despite his fraud, malpractice, and his failure to raise the funds he had promised,

McDevitt pocketed his full $100,000 fee, which he has refused to return despite the Company’s

demand.

       Denied. Defendants deny that McDevitt retained any portion of the $100,000, or that the

       $100,000 was a “fee.” As stated in the Side Letter, the $100,000 was provided to reimburse

       McDevitt for legal, accounting, and other professional fees.

      McDevitt and Intlekofer Attempt to Gain a Seat on Tessemae’s Board Through
                 Misrepresentations to the Company’s Equity Holders

       51.     Unrepentant, in February 2018, McDevitt made a final corrupt attempt to gain

control of the Company by removing and replacing a duly elected member of its Board of

Managers, again, based on lies.

       Denied. Defendants deny that McDevitt every made any “corrupt attempt to gain control

       of the Company.” Defendants further deny that the third member of the Board was ever

       “elected.” In February 2018, McDevitt attempted to secure the votes of sufficient Members

       to appoint an actual “independent” Board member. Defendants deny that McDevitt made

       any misrepresentation to any Member.

       52.     On or about February 8, 2018, the Company was surprised to receive from

Intlekofer signed consents to appoint Robert Geis to the Company’s Board. The Company was

surprised because the seat for the class of shareholders that Mr. Geis could occupy was not vacant.

After receiving the consents, Greg made calls to other Class A shareholders who confirmed they

had been contacted by McDevitt or Intlekofer and had been falsely led to believe that the seat

Intlekofer and McDevitt were seeking to fill was vacant. When shown the consents that Intlekofer



                                                38
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 39 of 99



provided, certain shareholders also said that the forms that appeared to contain their signatures

were different from the ones they had actually signed, apparently having been altered before they

were presented to the Company.

       Defendants deny that McDevitt or Intlekofer told any other Member that the third Board

       seat was “vacant.” In reality, the third Board seat was intended to be an “Independent”

       Member, but it was in fact occupied by a family friend of Greg Vetter who had manifestly

       failed in his duties to protect the Members. Indeed, the Board of Greg Vetter, Demian

       Costa, and Robert McDermott, Jr. had allowed Plaintiff to amass more than $20 million in

       debt, and had been hours away from bankruptcy, with Costa recommending to Vetter that

       they essentially commit bank fraud as “[his] Hail Mary,” because Plaintiff needed capital

       “today or its over anyway.”




                                               39
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 40 of 99



       53.      In early February 2018, Greg met with one of the shareholders who had provided

a signed consent form to McDevitt or Intlekofer and explained what had occurred. After the

meeting, the shareholder withdrew its consent to appoint Mr. Geis to the Board, which was

sufficient to thwart McDevitt and Intlekofer’s plan.

       Defendants are without sufficient information to know how Greg Vetter convinced the

       “shareholder” to withdraw her vote to appoint an independent Board Member, and on that

       basis deny. Defendants further deny that McDevitt or Intlekofer had any “plan” beyond

       the appointment of a genuinely independent — and competent — Board member as

       provided for in Plaintiff’s Operating Agreement.

          Tessemae’s Cancels McDevitt’s, Connors’, and Dunst’s Equity Holdings

       54.      Subsequently, Tessemae’s undertook a review of its capitalization table and

identified that it had issued equity to certain individuals improperly based on incompetent advice

from McDevitt and Tandem or based on McDevitt’s fraud on the Company. As a result, the

Company rescinded the following equity holdings for lack of consideration, the holders’ failure to

fulfill conditions precedent to the grants, or as having been acquired by fraud:

             a. January 2, 2014, transfer of Preferred Units worth 2 percent of the Company to

Herman Dunst, and follow up transfers made in accordance with the anti-dilution provisions of

the Company’s 2014 Operating Agreement;

             b. January 2, 2014, transfer of Preferred Units worth 2 percent of the Company to

Brendan Connors, and follow up transfers made in accordance with the anti-dilution provisions

of the Company’s 2014 Operating Agreement;

             c. January 2, 2014, transfer of Preferred Units worth 2.5 percent of the Company to

Brendan Connors, and follow up transfers made in accordance with the anti-dilution provisions

of the Company’s 2014 Operating Agreement;


                                                40
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 41 of 99



             d. January 2, 2014, transfer of Preferred Units worth 2.5 percent of the Company to

Michael McDevitt, and follow up transfers made in accordance with the anti-dilution provisions

of the Company’s 2014 Operating Agreement;

             e.    Michael McDevitt’s Class B Units that presently constitute approximately 1.9

percent of the Company.

             Denied. Defendants deny that Plaintiff received incompetent advice from either

             McDevitt or Tandem Legal, or that McDevitt committed fraud on Plaintiff. Defendants

             further respond that Plaintiff’s belief that it has rescinded the equity grants has no legal

             effect, and Defendants deny any insinuation to the contrary.

       55.        On June 1, 2020, the Company notified McDevitt, Connors, and Dunst of its action.

       Defendants admit that Plaintiff sent a letter dated June 1, 2020, stating its belief that it had

       revoked the equity grants. Defendants further respond that the letter has no legal effect,

       and Defendants deny any insinuation to the contrary.

                               COUNT I: RICO – 18 U.S.C. § 1962(B)

                  (Against McDevitt, Tandem Legal Group, and Tandem Growth)

       56.        Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       57.        18 U.S.C. § 1962(b) makes it unlawful for any “person through a pattern of

racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or

indirectly, any interest in or control of any enterprise which is engaged in, or the activities of

which affect, interstate or foreign commerce.”

       This Paragraph contains only legal conclusions to which no response is required. To the

       extent that there are determined to be factual allegations in this Paragraph, Defendants deny

       those allegations.


                                                   41
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 42 of 99



       58.     McDevitt, Tandem, and Tandem Growth are each a “person” within the meaning

of §§ 1961(3) and 1962(b). McDevitt acted through his alter egos, Tandem and Tandem Growth,

to carry out his fraudulent and illegal scheme to steal an interest in Tessemae’s, with the ultimate

goal of gaining control of the Company.

       Denied. The first sentence contains only legal conclusions to which no response is

       required. Defendants deny the allegations in the second sentence, because neither Tandem

       Legal nor Tandem Growth are ‘alter egos’ of McDevitt, there was no fraudulent and illegal

       scheme to steal an interest in Plaintiff, and there was never any attempt to gain control of

       Plaintiff.

       59.     Tessemae’s sources raw materials nationally and internationally and distributes its

products across the United States. Accordingly, it is an “enterprise,” see 18 U.S.C. § 1961(4), and

its activities affect interstate commerce.

       Defendants admit that Plaintiff sources raw materials nationally and distributes its products

       across the United States. The second sentence of this Paragraph contains only legal

       conclusions to which no response is required.

       60.     Pursuant to and in furtherance of McDevitt’s scheme, on or about January 3, 2014,

McDevitt falsely represented to Tessemae’s that he, Connors, and Dunst would only receive

certain equity holdings if Project 25 were successful and that the company could “claw back”

those holdings if Project 25 failed. In fact, McDevitt directed the attorneys at Tandem to prepare

an Amended and Restated Operating Agreement for Tessemae’s and documents transferring

equity to himself, Connors, and Dunst that were not conditioned on the success of Project 25 and

that did not provide Tessemae’s with the right to “claw back” the equity grants. On the same date

that McDevitt received his illegally acquired equity, McDevitt transferred a portion of his interest

in Tessemae’s to Tandem Growth without receiving any consideration in return.

                                                42
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 43 of 99



       Denied. McDevitt never represented to Plaintiff that any equity grant would be contingent,

       and he did not direct the drafting of Plaintiff’s 2014 Operating Agreement. McDevitt also

       never received “illegally acquired equity.” McDevitt transferred 4% of the 10% equity

       stake that he received in exchange for investing $500,000, as admitted by Plaintiff in

       Paragraph 27.

       61.     Later, on or about, September 1, 2017, but with the same goal of gaining control

of Tessemae’s, McDevitt falsely represented to the Company that he would raise $7-8 million to

support it its capital needs. By doing so, McDevitt maintained control of Tessemae’s and its

relationships with prospective investors. In fact, McDevitt did not raise all of the funds that he had

promised. Instead, he used the Company’s urgent need for capital to attempt to take over

Tessemae’s by, inter alia, (a) making multiple false representations to the Company’s investors,

supra ¶¶ 46.a – 46.c, and (b) directing the attorneys at Tandem to prepare an amended operating

agreement for the Company that contained terms benefitting him but that the Company’s Board

never agreed to.

       Denied. McDevitt never attempted to gain control of Plaintiff, never claimed that he had

       identified individuals willing to invest $7-8 million or entered an agreement to raise that

       amount, and never “maintained control” of Plaintiff nor its relationship with investors.

       McDevitt also never made any false representation to any actual or potential investor. The

       second section of the final sentence in this Paragraph would be protected by attorney-client

       privilege, and it is accordingly denied.

       62.     McDevitt acquired and maintained his interest in, and control of, Tessemae’s

through a “pattern of racketeering activity,” within the meaning of 18 U.S.C. §§ 1962(b) and

1961(5).




                                                  43
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 44 of 99



       Denied. McDevitt never acquired nor maintained control of Plaintiff, let alone through any

       “racketeering activity.” The only equity interests in Plaintiff that McDevitt received were

       for investing capital or providing personal guarantees for Plaintiff’s debt.

       63.      McDevitt, through Tandem and Tandem Growth, acted with the intent to defraud

Tessemae’s and used interstate wires to further his scheme in violation of 18 U.S.C. § 1343.

Specifically:

             a. On or about January 3, 2014, at McDevitt’s direction, Tandem e-mailed the

Amended and Restated Operating Agreement that included an allocation of Preferred Units to

McDevitt, Connors, and Dunst, as if Project 25 had been successful and which, despite McDevitt’s

representation to the contrary, could not be “clawed back.” Tandem sent the Amended and

Restated Operating Agreement from its offices in the District of Columbia, to Greg, in Maryland.

             b. On or about September 3, 2017, at McDevitt’s direction, Tandem e-mailed the

“side letter” from its offices in the District of Columbia, to Greg, in Maryland, describing the

terms of an agreement by which the Company would pay McDevitt $100,000 and provide him with

super-preferred equity units in exchange for his agreement to raising raise $7-8 million in capital.

In fact, McDevitt had no intention of honoring his commitments to raise capital and did not have

investors lined up to provide the funds as he had represented to Company. Unaware of McDevitt’s

illegal scheme, the Company wired $100,000 across state lines to McDevitt’s bank in Minnesota.

             c. On multiple occasions throughout the summer and fall of 2017, McDevitt

communicated by telephone from the District of Columbia or Maryland with a prospective investor

in Tessemae’s in California and made multiple false representations about the Company including

that there had been a change in control at the Company, and that he had a seat on the Company’s

board and was in control of its operations.

       Defendants deny the parent Paragraph.

                                                44
Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 45 of 99



Defendants deny the first sentence of (a). Defendants admit that Tandem Legal sent the

2014 Operating Agreement from its office in DC to Greg Vetter in Maryland.

Defendants deny (b) because Tandem Legal initially sent the draft Side Letter Agreement

to Plaintiff’s General Counsel, Lindsay Thomas, on September 1, 2017, and not to Greg

Vetter.




Defendants further respond that subparagraph (b) falsely describes the Side Letter

Agreement, which speaks for itself, and had nothing to do with raising capital. The Side

Letter Agreement was for McDevitt facilitating the loan amendment with Howard Bank:




                                       45
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 46 of 99




       Defendants deny the remaining allegations in this Subparagraph.

       64.     As a direct and proximate consequence of McDevitt’s acquisition of his interest in

Tessemae’s in violation of 18 U.S.C. § 1962(b), Tessemae’s has suffered actual damages in an

amount yet to be precisely determined but reasonably believed to be in excess of $15 million.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

       65.     The Company seeks compensatory damages, treble damages pursuant to 18 U.S.C.

§ 1964(c), its reasonable attorneys’ fees, and costs.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                            COUNT II: RICO – 18 U.S.C. § 1962(C)

                                        (Against McDevitt)

       66.     Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       67.     18 U.S.C. § 1962(c) makes it unlawful for “any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,

to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through

a pattern of racketeering activity or collection of unlawful debt.”


                                                 46
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 47 of 99



       This Paragraph contain only conclusions of law for which no response is required. To the

       extent that Paragraph contains factual allegations, those allegations are denied.

       68.     McDevitt is a “person” within the meaning of § 1962(b). See 18 U.S.C. § 1961(3).

       This Paragraph contain only conclusions of law for which no response is required. To the

       extent that Paragraph contains factual allegations, those allegations are denied.

       69.     Tandem represents and has represented businesses (including Tessemae’s) outside

of the District of Columbia where its principal office is located and its clients are engaged in

interstate commerce. Tandem Growth is an instrumentality that McDevitt used to facilitate the

holding of fraudulently acquired equity in Tessemae’s. Tandem and Tandem Growth are both an

“enterprise[s],” see 18 U.S.C. § 1961(4), that are engaged in activities that affect interstate

commerce.

       Denied. Defendants deny that Tandem Legal has operated outside of the District of

       Columbia. Defendants further deny that Tandem Growth has held “fraudulently acquired

       equity” in Plaintiff. McDevitt transferred 4% of the 10% equity stake that he received in

       exchange for investing $500,000, as admitted by Plaintiff in Paragraph 27. The final

       sentence of this Paragraph contains only legal conclusions to which no response is required.



       70.     As the CEO of Tandem and Tandem Growth, McDevitt is “employed by or

associated with” Tandem and Tandem Growth.

       Denied. McDevitt is not currently the CEO of Tandem Legal, and Tandem Growth is

       simply a holding company that does not have any operations or officers.

       71.     McDevitt conducted or participated in Tandem’s and Tandem Growth’s affairs

through a pattern of racketeering activity as part of his fraudulent and corrupt scheme to steal an

interest in Tessemae’s, with the ultimate goal of gaining control of the Company.

                                                47
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 48 of 99



       Denied. Defendants deny that McDevitt or either Tandem entity engaged in any wrongful

       conduct, let alone “racketeering activity,” and further deny that there was any “scheme to

       steal an interest” in Plaintiff or gain control of Plaintiff.

       72.     Pursuant to and in furtherance of his illegal scheme, on or about January 3, 2014,

McDevitt, in his capacity as Tandem’s CEO, represented to Tessemae’s that he, Connors, and

Dunst would only receive certain equity holdings if Project 25 were successful and that the

Company could “claw back” those holdings if Project 25 failed. In fact, McDevitt’s representation

was false. Rather than ensuring that the Company was protected as he claimed it was, McDevitt

directed the attorneys at Tandem to prepare an Amended and Restated Operating Agreement for

Tessemae’s and documents transferring equity to himself, Connors, and Dunst that were not

conditioned on the success of Project 25 and that did not provide Tessemae’s with the right to

“claw back” the equity grants. On the same date that McDevitt received his illegally acquired

equity from Tessemae’s, he transferred a portion of his holdings to Tandem Growth without

receiving any consideration in return.

       Denied. Defendants deny that any equity received by McDevitt, Connors, or Dunst was

       ever contingent on “Project 25,” and deny that McDevitt represented otherwise to Plaintiff.

       Defendants further deny that McDevitt directed the drafting of an amended Operating

       Agreement for Plaintiff. Defendants also deny that McDevitt transferred equity to Tandem

       Growth on the same day that he purchased the equity from Plaintiff.

       73.     Later, on or about, September 1, 2017, but with the same goal of gaining control

of Tessemae’s, McDevitt, in his capacity as Tandem’s CEO, falsely represented to the Company

that he and Tandem would assist Tessemae’s with raising $7-8 million to support it its immediate

capital needs. Rather than fulfilling his promise, McDevitt used the Company’s urgent need for

capital to attempt to take over Tessemae’s by, inter alia, (a) making multiple false representations

                                                  48
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 49 of 99



about the Company and its leadership to prospective investors, supra ¶¶ 46.a – 46.c, and (b)

directing the attorneys at Tandem to prepare an amended operating agreement for the Company

that contained terms benefitting him but to which the Company’s Board never agreed.

       Denied. Defendants deny that McDevitt was the CEO of Tandem Legal in 2017, that he

       ever had a “goal of gaining control” of Plaintiff, that he made any false representation to

       Plaintiff, or that he made any false representations to any actual or potential investor. The

       second section of the final sentence in this Paragraph would be protected by attorney-client

       privilege, and it is accordingly denied.

       74.      Pursuant to and in furtherance of his scheme, McDevitt conducted or participated

in Tandem’s and Tandem Growth’s affairs through a pattern of racketeering activity,” within the

meaning of 18 U.S.C. §§ 1962(b) and 1961(5). McDevitt acted with the intent to defraud

Tessemae’s and used interstate wires to further his scheme in violation of 18 U.S.C. § 1343.

Specifically:

             a. On or about January 3, 2014, at McDevitt’s direction, Tandem e-mailed the

Amended and Restated Operating Agreement that included an allocation of Preferred Units to

McDevitt, Connors, and Dunst, as if Project 25 had been successful and which, despite McDevitt’s

representation to the contrary, could not be “clawed back.” Tandem sent the Amended and

Restated Operating Agreement from its offices in the District of Columbia, to Greg, in Maryland.

             b. On or about September 3, 2017, at McDevitt’s direction, Tandem e-mailed the

“side letter” from its offices in the District of Columbia, to Greg, in Maryland, describing the

terms of an agreement by which the Company would pay McDevitt $100,000 and provide him with

super-preferred equity units in exchange for his agreement to raising raise $7-8 million in capital.

In fact, McDevitt had no intention of honoring his commitments to raise capital and did not have




                                                  49
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 50 of 99



investors lined up to provide the funds as he had represented to Company. Unaware of McDevitt’s

illegal scheme, the Company wired $100,000 across state lines to McDevitt’s bank in Minnesota.

       Defendants deny the parent Paragraph.

       Defendants deny the first sentence of (a). Defendants admit that Tandem Legal sent the

       2014 Operating Agreement from its office in DC to Greg Vetter in Maryland.

       Defendants deny (b) because Tandem Legal initially sent the draft Side Letter Agreement

       to Plaintiff’s General Counsel, Lindsay Thomas, on September 1, 2017, and not to Greg

       Vetter.




       Defendants further respond that subparagraph (b) falsely describes the Side Letter

       Agreement, which speaks for itself, and had nothing to do with raising capital. The Side

       Letter Agreement was for McDevitt facilitating the loan amendment with Howard Bank:




                                               50
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 51 of 99




             Defendants deny the remaining allegations in this Subparagraph.

       75.      As a direct and proximate consequence of McDevitt’s racketeering activity and

violation of 18 U.S.C. § 1962(c), Tessemae’s has suffered damages in an amount yet to be precisely

determined but reasonably believed to be in excess of $15 million.

       Denied.     Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

       76.      The Company seeks compensatory damages, treble damages pursuant to 18 U.S.C.

§ 1964(c), its reasonable attorneys’ fees, and costs.

       Denied.     Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                   COUNT III: NEGLIGENCE – LEGAL MALPRACTICE

                         (Against McDevitt and Tandem Legal Group)

       77.      Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       78.      Tessemae’s engaged Tandem as its counsel in 2013 and the attorney-client

relationship between Tessemae’s and Tandem continued until December 2017.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015.


                                                 51
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 52 of 99



       79.      Tandem and McDevitt (Tandem’s CEO) owed Tessemae’s a reasonable duty of

care in handling the Company’s affairs. In 2017, they breached that duty in two ways while

Tandem was representing Tessemae’s.

       Denied. Tandem Legal has not represented Plaintiff since February 2015. In 2017,

       Plaintiff was represented by its General Counsel, Lindsay Thomas, and later by Nemphos

       Braue.

       80.      First, Tandem and McDevitt were engaged in the practice of law in Maryland

though (a) McDevitt is not a lawyer, (b) none of Tandem’s lawyers were licensed to practice in

the state, and (c) Tandem’s ownership structure violates Maryland law. The unauthorized practice

of law is illegal, and negligence per se. Md. Code Ann., Bus. Occ. & Prof. § 10-606.

       Denied. Defendants deny that Tandem Legal has ever operated outside of the District of

       Columbia. Defendants further deny that Tandem Legal has represented Plaintiff since

       February 2015. Defendants further deny that McDevitt was CEO of Tandem Legal in

       2017.

       81.      Second, Tandem drafted and counseled Tessemae’s to sign the side letter with

McDevitt, which was void as a matter of law, see 15 U.S.C. § 78cc(b), and which placed the

Company at risk of being liable for violations of federal and state securities laws had it not

promptly acted to mitigate the harm caused by McDevitt and Tandem.

       Denied. Defendants deny that Tandem Legal represented Plaintiff since February 2015.

       In 2017, Plaintiff was represented by its General Counsel, Lindsay Thomas, and later by

       Nemphos Braue. Defendants further deny that Tandem Legal counseled Plaintiff on the

       Side Letter Agreement, which was sent to Plaintiff’s General Counsel, who edited the

       document, put it on Plaintiff’s letterhead, and sent the revised version back to Tandem

       Legal. Defendants further deny that the Side Letter Agreement is void, or that it had

                                               52
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 53 of 99



       anything to do with raising capital.      The Side Letter Agreement was for McDevitt

       facilitating the loan amendment with Howard Bank:




       82.     As the direct, proximate, and consequential result of Tandem’s and McDevitt’s

negligence, Tessemae’s has suffered actual damages in an amount yet to be precisely determined

but reasonably believed to be in excess of $10 million.

       Denied.     Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                                      COUNT IV: FRAUD

                                       (Against McDevitt)

       83.     Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       84.     In August 2017, McDevitt falsely represented to the Company that he and Tandem

would assist Tessemae’s with raising $7-8 million to support it its immediate capital needs. Rather

than honor his promise, McDevitt used the Company’s urgent need for capital to attempt to take

over Tessemae’s.

       Denied. Defendants deny that McDevitt ever attempted to take over Plaintiff, and further

       deny that McDevitt entered any agreement to raise capital for Plaintiff (let alone $7-8

       million).


                                                 53
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 54 of 99



       85.     McDevitt knew that his representation was false, and he made it with the intent to

deceive Tessemae’s. McDevitt made the false representation to the Company with the intention of

having the Company rely on it.

       Denied. Defendants deny that McDevitt ever attempted to take over Plaintiff, and further

       deny that McDevitt entered any agreement to raise capital for Plaintiff (let alone $7-8

       million).

       86.     The Company did, in fact, reasonably rely on McDevitt’s false representation and

it was damaged as a result. Specifically, McDevitt’s conduct damaged Tessemae’s reputation

among prospective investors. In addition, it was forced to seek alternative sources of capital on

significantly less favorable terms.

       Denied. Defendants deny that McDevitt ever attempted to take over Plaintiff, and further

       deny that McDevitt entered any agreement to raise capital for Plaintiff (let alone $7-8

       million).

       87.     Tessemae’s seeks compensatory damages in an amount yet to be precisely

determined but reasonably believed to be in excess of $15 million, punitive damages for McDevitt’s

intentional and malicious conduct, and costs.

       Denied.     Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                            COUNT V: CONSTRUCTIVE FRAUD

                         (Against McDevitt and Tandem Legal Group)

       88.     Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       89.     Tandem and Tessemae’s were bound in a confidential, attorney-client relationship

from 2013 through 2017. Tessemae’s reposed trust in Tandem, and Tandem owed a variety of


                                                 54
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 55 of 99



fiduciary duties to Tessemae’s, including a duty of loyalty. Pursuant to those duties, Tandem was

required to act in the Company’s best interest.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015, and Tandem Legal has not

       represented or had any relationship with Plaintiff since that time. In 2017, Plaintiff was

       represented by its General Counsel, Lindsay Thomas, and later by Nemphos Braue.

       90.     McDevitt also owed Tessemae’s a fiduciary duty, both individually and in his

capacity as an officer of Tandem, Tessemae’s attorneys. As CEO of Tandem, McDevitt was bound

in an attorney client relationship with Tessemae’s. In addition, by virtue of the Company’s

authorization to allow him to coordinate its fundraising efforts in the fall of 2017, McDevitt owed

a fiduciary duty and a duty of loyalty to Tessemae’s as its agent. Tessemae’s reposed trust and

confidence in McDevitt who had control and influence over Tandem’s work for the Company and

the Company’s representations to prospective investors. Among other things, McDevitt’s duties

required him to ensure that he and Tandem were acting in the Company’s best interest and to

refrain from using his positions for his own benefit rather than the Company’s.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015, and Tandem Legal has not

       represented or had any relationship with Plaintiff since that time. In 2017, Plaintiff was

       represented by its General Counsel, Lindsay Thomas, and later by Nemphos Braue.

       Defendants further deny that McDevitt was the “agent” of Plaintiff in 2017, or that he owed

       any duty to Plaintiff.

       91.     McDevitt and Tandem breached their duties to Tessemae’s intentionally, with

malice and/or reckless disregard for Tessemae’s rights by using their positions of trust and

confidence for McDevitt’s benefit and not the Company’s. Among other things, Tandem and

                                                  55
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 56 of 99



McDevitt advised the Company to sign the side letter notwithstanding the fact that it contained

terms that violated both federal and state securities laws. In addition, McDevitt used his position

to make multiple false representations to prospective investors about the Company and its

leadership for his own benefit and in furtherance of his scheme to gain control of Tessemae’s.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015, and Tandem Legal has not

       represented or had any relationship with Plaintiff since that time. In 2017, Plaintiff was

       represented by its General Counsel, Lindsay Thomas, and later by Nemphos Braue.

       Defendants further deny that McDevitt was the “agent” of Plaintiff in 2017, or that he owed

       any duty to Plaintiff. Neither Tandem Legal nor McDevitt “advised” Plaintiff to enter into

       the Side Letter Agreement; Tandem Legal sent the draft side letter to Plaintiff’s General

       Counsel, Lindsay Thomas.        Defendants further deny that McDevitt made any false

       representation to any actual or potential investor, or that there was any “scheme to gain

       control” of Plaintiff.

       92.     Tessemae’s has been damaged as a direct, proximate, and consequential result of

Tandem’s and McDevitt’s breaches of their duties to the Company. The Company lost profits

because it was unable to meet its capital needs on time and its reputation and its relationship with

prospective investors was harmed. The Company was also forced to make a rescission offering to

individuals who invested money in the Company based on McDevitt’s misrepresentations, which

caused it to incur attorneys’ fees and costs, and which required it to repay the participants in that

offering with interest. In addition, Tessemae’s was forced to seek alternative sources of capital on

significantly less favorable terms than it would have received if McDevitt and Tandem had not

breached the duties they owed to the Company.




                                                 56
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 57 of 99



       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

       93.     Tessemae’s seeks compensatory damages in an amount yet to be precisely

determined but reasonably believed to be in excess of $15 million, punitive damages for McDevitt’s

and Tandem’s intentional and malicious conduct, and costs.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                       COUNT VI: BREACH OF FIDUCIARY DUTY

                        (Against McDevitt and Tandem Legal Group)

       94.     Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       95.     Tandem and Tessemae’s were bound in a confidential, attorney-client relationship

from 2013 through 2017. Tessemae’s reposed trust in Tandem, and Tandem owed a variety of

fiduciary duties to Tessemae’s, including a duty of loyalty. Pursuant to those duties, Tandem was

required to act in the Company’s best interest.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015, and Tandem Legal has not

       represented or had any relationship with Plaintiff since that time. In 2017, Plaintiff was

       represented by its General Counsel, Lindsay Thomas, and later by Nemphos Braue.

       96.     McDevitt also owed Tessemae’s a fiduciary duty, both individually and in his

capacity as an officer of Tandem, Tessemae’s attorneys. As CEO of Tandem, McDevitt was bound

in an attorney-client relationship with Tessemae’s. In addition, by virtue of the Company’s

authorization to allow him to coordinate its fundraising efforts in the fall of 2017, McDevitt owed

a fiduciary duty and a duty of loyalty to Tessemae’s as its agent. Tessemae’s reposed trust and


                                                  57
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 58 of 99



confidence in McDevitt who had control and influence over Tandem’s work for the Company and

the Company’s representations to prospective investors. Among other things, McDevitt’s duties

required him to ensure that he and Tandem were acting in the Company’s best interest and to

refrain from using his positions for his own benefit rather than the Company’s.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015, and Tandem Legal has not

       represented or had any relationship with Plaintiff since that time. In 2017, Plaintiff was

       represented by its General Counsel, Lindsay Thomas, and later by Nemphos Braue.

       Defendants further deny that McDevitt was the “agent” of Plaintiff in 2017, or that he owed

       any duty to Plaintiff. The remainder of this paragraph is denied.

       97.     McDevitt and Tandem breached their duties to Tessemae’s intentionally, with

malice and/or reckless disregard for Tessemae’s rights by using their positions of trust and

confidence for McDevitt’s benefit and not the Company’s. Among other things, Tandem and

McDevitt advised the Company to sign the side letter notwithstanding the fact that it contained

terms that violated both federal and state securities laws. In addition, McDevitt used his position

to make multiple false representations to prospective investors about the Company and its

leadership for his own benefit and in furtherance of his scheme to gain control of Tessemae’s.

       Denied. Plaintiff engaged Tandem Legal as its counsel in October 2013, but Plaintiff

       elected to terminate that representation in February 2015, and Tandem Legal has not

       represented or had any relationship with Plaintiff since that time. In 2017, Plaintiff was

       represented by its General Counsel, Lindsay Thomas, and later by Nemphos Braue.

       Defendants further deny that McDevitt was the “agent” of Plaintiff in 2017, or that he owed

       any duty to Plaintiff. Neither Tandem Legal nor McDevitt “advised” Plaintiff to enter into

       the Side Letter Agreement; Tandem Legal sent the draft side letter to Plaintiff’s General

                                                58
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 59 of 99



       Counsel, Lindsay Thomas.        Defendants further deny that McDevitt made any false

       representation to any actual or potential investor, or that there was any “scheme to gain

       control” of Plaintiff.

       98.     Tessemae’s has been damaged as a direct, proximate, and consequential result of

Tandem’s and McDevitt’s breaches of their duties to the Company. The Company lost profits

because it was unable to meet its capital needs on time and its reputation and its relationship with

prospective investors was harmed. The Company was also forced to make a rescission offering to

individuals who invested money in the Company based on McDevitt’s misrepresentations, which

caused it to incur attorneys’ fees and costs, and which required it to repay the participants in that

offering with interest. In addition, Tessemae’s was forced to seek alternative sources of capital on

significantly less favorable terms than it would have received if McDevitt and Tandem had not

breached the duties they owed to the Company.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

       99.     Tessemae’s seeks compensatory damages in an amount yet to be precisely

determined but reasonably believed to be in excess of $15 million, punitive damages for McDevitt’s

and Tandem’s intentional and malicious conduct, and costs.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                                 COUNT VII: Civil Conspiracy

                        (Against McDevitt, Intlekofer, and Chehansky)

       100.    Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.




                                                 59
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 60 of 99



       101.    In or about August or September 2017, McDevitt, Intlekofer, and Chehansky

entered into an agreement to attempt to seize control of the Company.

       Denied. There was no agreement between McDevitt, Intlekofer, and Chehansky to attempt

       to seize control of Plaintiff.

       In the summer of 2017, Plaintiff was hours away from bankruptcy when Greg Vetter asked

       McDevitt to rescue the Company. The reality of Plaintiff’s situation is reflected in an email

       from Board Member Demian Costa to Greg Vetter on August 23, 2017. Costa stated that

       Plaintiff’s two largest investors had “written this investment off as a Zero,” and was

       reduced to suggesting what amounted to bank fraud. Specifically, he stated that he would

       liquidate all of his personal assets to make it appear as if Plaintiff were not bankrupt, but

       that, “[w]ithout a 100% guarantee that it is coming back, I can’t do it.” Costa stated that

       “we must resolve today or its over anyway.”

       Plaintiff was in default on its loans to Howard Bank and was effectively bankrupt.

       McDevitt was initially contacted by Howard Bank, not Greg Vetter, and Howard Bank

       informed McDevitt that Plaintiff was in default and that Howard Bank was going to

       exercise McDevitt’s $1 million Personal Guarantee. It was at that point that McDevitt

       contacted Greg Vetter, who asked McDevitt to intervene and rescue Plaintiff from

       imminent bankruptcy.       McDevitt did so, working with Howard Bank to restructure

       Plaintiff’s debt and subordinate their lending position, and also agreeing to renew his

       Personal Guarantee at far greater risk given the absence of Plaintiff’s accounts receivables

       as security.

       102.    Pursuant to the agreement, McDevitt falsely represented to the Company that he

would raise money to help Tessemae’s meet its capital needs. Specifically, McDevitt represented




                                                60
           Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 61 of 99



that he would raise $1.1 million by September 1, 2017, and an additional $6-7 million by October

1, 2017.

       Denied. There was no agreement between McDevitt, Intlekofer, and Chehansky to attempt

       to seize control of Plaintiff. There was also no agreement by McDevitt to raise capital for

       Plaintiff. The Side Letter Agreement was to obtain a loan modification.

       103.     Pursuant to the agreement, McDevitt, Intlekofer, and Chehansky falsely

represented to the investors that they (McDevitt, Intlekofer, and Chehansky) were in control of the

Company including that Chehansky was the Company’s CEO. On information and belief, they also

falsely represented to the investors that the Company had major accounting issues and that Greg

and the Vetter family were stealing from the Company.

       Denied. There was no agreement between McDevitt, Intlekofer, and Chehansky to attempt

       to seize control of Plaintiff. Defendants also deny that any of McDevitt, Intlekofer or

       Chehansky made any false representation to any actual or potential investor.

       Defendants alerted Plaintiff to a number of financial irregularities that had been identified

       by a potential investor during due diligence, inter alia: (i) that Plaintiff was spending

       $123,000 per month on an accounting firm in 2017; (ii) that Greg Vetter had taken an

       unsecured loan from Plaintiff for roughly $500,000; and (iii) that Plaintiff was paying Greg

       Vetter’s father a salary of $150,000 for a charity that did not exist.

                (i) the outstanding debt was roughly double what Plaintiff had disclosed in its

                financial statements and to Defendants;

                (ii) that Plaintiff was spending $123,000 per month on an accounting firm in 2017;

                (iii) that Greg Vetter had taken an unsecured loan from Plaintiff for roughly

                $500,000; and




                                                 61
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 62 of 99



               (iv) that Plaintiff was paying Greg Vetter’s father a salary of $150,000 for a charity

               that did not exist.

       104.    In addition, McDevitt falsely represented to the investors that by participating in

the capital raise they held a secured first position by purchasing the Company’s debt, when, in

fact, they had simply paid down the Company’s line of credit.

       Denied. Defendants deny that McDevitt made any false representation to any actual or

       potential investor.

       105.    Tessemae’s has been damaged as a direct, proximate, and consequential result of

McDevitt’s, Intlekofer’s, and Chehansky’s conspiracy and unlawful conduct. The Company lost

profits because it was unable to meet its capital needs on time and its reputation and its

relationship with prospective investors was harmed. In addition, the Company was forced to make

a rescission offering to individuals who invested money in the Company based on McDevitt’s,

Intlekofer’s, and Chehansky’s misrepresentations, which violated both state and federal securities

laws, and which caused Tessemae’s to incur attorneys’ fees and costs, and which required it to

repay the participants in the offering with interest. In addition, Tessemae’s was forced to seek

alternative sources of capital on significantly less favorable terms than it would have received if

McDevitt, Intlekofer, and Chehansky’s conspiracy had not harmed its relationships with

prospective investors.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

       106.    Tessemae’s seeks compensatory damages in an amount yet to be precisely

determined but reasonably believed to be in excess of $15 million, punitive damages for

McDevitt’s, Intlekofer’s, and Chehansky’s intentional and malicious conduct, and costs.




                                                 62
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 63 of 99



       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

     COUNT VIII: TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

                        (Against McDevitt, Intlekofer, and Chehansky)

       107.    Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       108.    In or about August or September 2017 McDevitt falsely represented to the

Company that he would raise money to help Tessemae’s meet its capital needs. Specifically,

McDevitt represented that he would raise $1.1 million by September 1, 2017, and an additional

$6-7 million by October 1, 2017. Rather than doing so, he used the opportunity to conspire with

Intlekofer and Chehansky to attempt to take over the Company.

       Denied. There was no agreement between McDevitt, Intlekofer, and Chehansky to attempt

       to seize control of Plaintiff. McDevitt also never entered into any agreement to raise capital

       for Plaintiff.

       109.    Throughout the late summer and fall of 2017, McDevitt, Intlekofer, and Chehansky

falsely represented to prospective investors that they were in control of the Company and that

Chehansky was the Company’s CEO.

       Denied. There was no agreement between McDevitt, Intlekofer, and Chehansky to attempt

       to seize control of Plaintiff. Defendants also deny that any of McDevitt, Intlekofer or

       Chehansky made any false representation to any actual or potential investor.

       110.    On information and belief, they also falsely represented to prospective investors

that the Company had major accounting issues and that Greg and the Vetter family were stealing

from the Company.




                                                 63
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 64 of 99



         Denied. There was no agreement between McDevitt, Intlekofer, and Chehansky to attempt

         to seize control of Plaintiff. Defendants also deny that any of McDevitt, Intlekofer or

         Chehansky made any false representation to any actual or potential investor.

         Defendants alerted Plaintiff to a number of financial irregularities that had been identified

         by a potential investor during due diligence, inter alia:

                (i) the outstanding debt was roughly double what Plaintiff had disclosed in its

                financial statements and to Defendants;

                (ii) that Plaintiff was spending $123,000 per month on an accounting firm in 2017;

                (iii) that Greg Vetter had taken an unsecured loan from Plaintiff for roughly

                $500,000; and

                (iv) that Plaintiff was paying Greg Vetter’s father a salary of $150,000 for a charity

                that did not exist.

         111.   McDevitt’s, Intlekofer’s, and Chehansky’s conduct was intentional, willful, and

calculated to cause damage to Tessemae’s lawful business. Their conduct was perpetrated with

the intentional and improper purpose of causing damage to Tessemae’s and was without justifiable

cause.

         This Paragraph contain only conclusions of law for which no response is required. To the

         extent that Paragraph contains factual allegations, those allegations are denied.

         112.   Tessemae’s has been damaged as a direct, proximate, and consequential result of

McDevitt’s, Intlekofer’s, and Chehansky’s conduct. The Company lost profits because it was

unable to meet its capital needs on time and its reputation and its relationship with prospective

investors has been harmed. In addition, the Company was forced to make a rescission offering to

individuals who invested money in the Company based on McDevitt’s, Intlekofer’s, and

Chehansky’s misrepresentations, which violated both state and federal securities laws, and which

                                                  64
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 65 of 99



caused Tessemae’s to incur attorneys’ fees and costs, and which required it to repay the

participants in the offering with interest. In addition, Tessemae’s was forced to seek alternative

sources of capital on significantly less favorable terms than it would have received if McDevitt,

Intlekofer, and Chehansky had not interfered with its relationships with prospective investors.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

       113.    Tessemae’s seeks compensatory damages in an amount yet to be precisely

determined but reasonably believed to be in excess of $15 million, punitive damages for

McDevitt’s, Intlekofer’s, and Chehansky’s intentional and malicious conduct, and costs.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                           COUNT IX: BREACH OF CONTRACT

                                       (Against McDevitt)

       114.    Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       115.    In or about September 2017, McDevitt falsely represented to the Company that he

would raise money to help Tessemae’s meet its capital needs. Specifically, McDevitt represented

that he would raise $1.1 million by September 1, 2017, and an additional $6-7 million by October

1, 2017. In return for doing so, Tessemae’s agreed to issue McDevitt additional equity and to pay

him $100,000 for his efforts and expenses.

       Denied. There was no agreement for McDevitt to raise capital for Plaintiff, much less to

       raise $7-8 million in a matter of weeks for a company that was bankrupt and more than $20

       million in debt. Defendants also deny that Plaintiff agreed to issue equity to McDevitt or

       pay him for raising capital.


                                                 65
       Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 66 of 99



       As memorialized in the Side Letter Agreement, Plaintiff agreed to issue profit interests to

       McDevitt for working with Howard Bank to restructure Plaintiff’s debt and subordinate

       their lending position, which required him to renew his $1,000,000 Personal Guarantee at

       far greater risk given the absence of Plaintiff’s accounts receivables as security.




       Plaintiff also agreed to reimburse McDevitt for the legal, accounting, and other associated

       costs, which was estimated at $100,000, none of which McDevitt retained.

       116.   Tessemae’s and McDevitt entered into a “side letter” memorializing their

agreement.

       Admitted.

       117.   Tessemae’s paid McDevitt the $100,000 as agreed. McDevitt, however, breached

the agreement by failing to raise the additional $6-7 million by October 1, 2017, as he had

promised.

       Denied. There was no agreement for McDevitt to raise capital for Plaintiff, much less to

       raise $7-8 million in a matter of weeks for a company that was bankrupt and more than $20

       million in debt. Defendants also deny that Plaintiff agreed to issue equity to McDevitt or

       pay him for raising capital.

       As memorialized in the Side Letter Agreement, Plaintiff agreed to issue profit interests to

       McDevitt for working with Howard Bank to restructure Plaintiff’s debt and subordinate

                                                66
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 67 of 99



       their lending position, and also for agreeing to renew his $1,000,000 Personal Guarantee

       at far greater risk given the absence of Plaintiff’s accounts receivables as security. Plaintiff

       also agreed to reimburse McDevitt for the legal, accounting, and other associated costs,

       which was estimated at $100,000, none of which McDevitt retained.

       118.    In addition, because Mr. McDevitt raised the $1.1 million illegally, based on

misrepresentations, the Company had to make a rescission offering and all of the funds were

returned to the individuals who paid them, plus interest.

       Denied. Defendants deny that McDevitt ever made any false representation to any actual

       or potential investor. Defendants further deny that “McDevitt raised the $1.1 million

       illegally,” or that there was any justification for Plaintiff to make a rescission offering.

       119.    Notwithstanding his failure to perform, and despite the Company’s demand,

McDevitt has not returned the $100,000 he received from Tessemae’s.

       Denied. McDevitt fully performed his obligations under the Side Letter Agreement.

       As memorialized in the Side Letter Agreement, Plaintiff agreed to issue profit interests to

       McDevitt for working with Howard Bank to restructure Plaintiff’s debt and subordinate

       their lending position, and also for agreeing to renew his $1,000,000 Personal Guarantee

       at far greater risk given the absence of Plaintiff’s accounts receivables as security. Plaintiff

       also agreed to reimburse McDevitt for the legal, accounting, and other associated costs,

       which was estimated at $100,000, none of which McDevitt retained.

       120.    As a direct, proximate, and consequential result of McDevitt’s breach, the

Company has suffered damages in an amount yet to be precisely determined but reasonably

believed to be in excess of $15.1 million.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                                                 67
           Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 68 of 99



                               COUNT X: UNJUST ENRICHMENT

                                          (Against McDevitt)

         121.    Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

         Defendants incorporate their answers to the preceding Paragraphs.

         122.    In or about September 2017, McDevitt falsely represented to the Company that he

would raise money to help Tessemae’s meet its capital needs. Specifically, McDevitt represented

that he would raise $1.1 million by September 1, 2017, and an additional $6-7 million by October

1, 2017.

         Denied. There was no agreement for McDevitt to raise capital for Plaintiff, much less to

         raise $7-8 million in a matter of weeks for a company that was bankrupt and more than $20

         million in debt. Defendants also deny that Plaintiff agreed to issue equity to McDevitt or

         pay him for raising capital.

         As memorialized in the Side Letter Agreement, Plaintiff agreed to issue profit interests to

         McDevitt for working with Howard Bank to restructure Plaintiff’s debt and subordinate

         their lending position, and also for agreeing to renew his $1,000,000 Personal Guarantee

         at far greater risk given the absence of Plaintiff’s accounts receivables as security. Plaintiff

         also agreed to reimburse McDevitt for the legal, accounting, and other associated costs,

         which was estimated at $100,000, none of which McDevitt retained.

         123.    Tessemae’s paid McDevitt $100,000 for his efforts and expenses. McDevitt,

however, made no effort to raise the additional $6-7 million by October 1, 2017, as he stated he

would.

         Denied. There was no agreement for McDevitt to raise capital for Plaintiff, much less to

         raise $7-8 million in a matter of weeks for a company that was bankrupt and more than $20




                                                   68
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 69 of 99



       million in debt. Defendants also deny that Plaintiff agreed to issue equity to McDevitt or

       pay him for raising capital.

       As memorialized in the Side Letter Agreement, Plaintiff agreed to issue profit interests to

       McDevitt for working with Howard Bank to restructure Plaintiff’s debt and subordinate

       their lending position, which required him to renew his $1,000,000 Personal Guarantee at

       far greater risk given the absence of Plaintiff’s accounts receivables as security. Plaintiff

       also agreed to reimburse McDevitt for the legal, accounting, and other associated costs,

       which was estimated at $100,000, none of which McDevitt retained.

       124.   Notwithstanding that fact, and despite the Company’s demand, McDevitt refused

to return the $100,000 he received.

       Denied. As memorialized in the Side Letter Agreement, Plaintiff agreed to reimburse

       McDevitt for the legal, accounting, and other associated costs, which was estimated at

       $100,000, none of which McDevitt retained.

       125.   McDevitt was aware of, and had knowledge of, the benefit he received by having

use of the Company’s funds. His acceptance and retention of those funds in the face of his false

representation to raise capital for the Company is inequitable and Tessemae’s has suffered

damages in an amount yet to be precisely determined but reasonably believed to be in excess of

$100,000.

       Denied.    Defendants deny that Plaintiff has been damaged or suffered any legally

       cognizable injury, or that Plaintiff is entitled to any legal or equitable remedy.

                     COUNT XI: INJUNCTIVE RELIEF – REMOVAL

                                 Maryland Common Law
                     (Against McDevitt, Connors, Dunst, and Intlekofer)

       126.   Plaintiff incorporates each of the foregoing allegations as if fully restated herein.



                                                 69
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 70 of 99



       Defendants incorporate their answers to the preceding Paragraphs.

       127.    Maryland law permits a limited liability company to remove a member to defend

itself from abuse.

       This Paragraph contain only conclusions of law for which no response is required. To the

       extent that Paragraph contains factual allegations, those allegations are denied.

       128.    McDevitt, Connors, Dunst, and Intlekofer are members of Tessemae’s. Each of

them has caused substantial harm to the Company by (a) unlawfully stealing equity (in the case of

McDevitt, Connors, and Dunst), and (b) making false representations to the Company’s investors

and prospective investors (in the case of McDevitt and Intlekofer).

       Defendants admit that McDevitt, Connors, Dunst, and Intlekofer are members of Plaintiff.

       Defendants deny that any of them has caused harm to Plaintiff, stolen equity, or made any

       false representation to any actual or potential investor.

       Defendants further respond that Connors and Dunst received equity in lieu of salary and

       worked for Plaintiff full time. Connors received additional equity for investing $200,000,

       and for providing a personal guarantee for Plaintiff’s $1,000,000 line of credit.

       Defendants further respond that Intlekofer received equity in exchange for investing

       $75,000.

       Finally, Defendants respond that McDevitt received equity for investing $500,000, for

       providing a personal guarantee for Plaintiff’s $1,000,000 line of credit, and for providing

       additional personal guarantees for Plaintiff’s debts.

       129.    To protect itself from further abuse, Tessemae’s seeks an Order from this Court

removing McDevitt, Connors, Dunst, and Intlekofer as members.

       This Paragraph contain only conclusions of law for which no response is required. To the

       extent that Paragraph contains factual allegations, those allegations are denied.

                                                 70
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 71 of 99



                        COUNT XII: DECLARATORY JUDGMENT

                           Md. Code Ann. Cts & Jud. Proc. § 3-409
                           (Against McDevitt, Connors, and Dunst)

       130.   Plaintiff incorporates each of the foregoing allegations as if fully restated herein.

       Defendants incorporate their answers to the preceding Paragraphs.

       131.   In 2013, Tessemae’s agreed to grant McDevitt, Connors, and Dunst equity in the

Company based on their successful execution of Project 25.

       Denied. Defendants deny that any equity received by McDevitt, Connors, or Dunst was

       ever contingent on “Project 25” or anything else.

       132.   On January 2, 2014, Tessemae’s, relying on McDevitt’s advice that the shares

could be “clawed back” if Project 25 was unsuccessful, issued the following equity holdings to

McDevitt, Connors, and Dunst:

              a.      January 2, 2014, transfer of Preferred Units worth 2 percent of the

Company to Herman Dunst;

              b.      January 2, 2014, transfer of Preferred Units worth 2 percent of the

Company to Brendan Connors;

              c.      January 2, 2014, transfer of Preferred Units worth 2.5 percent of the

Company to Brendan Connors;

              d.      January 2, 2014, transfer of Preferred Units worth 2.5 percent of the

Company to Michael McDevitt.

       Denied. Defendants deny that any equity received by McDevitt, Connors, or Dunst was

       ever contingent on “Project 25” or anything else, and deny that McDevitt represented

       otherwise to Plaintiff.




                                               71
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 72 of 99



       The 2 percent equity grants to Dunst and Connors were in lieu of salary of $200,000 for

       each.

       The 2.5 percent equity grants to Connors and McDevitt had nothing whatsoever to do with

       Plaintiff’s performance. They were compensation for the initial Personal Guarantee of

       $1,000,000 by Connors and McDevitt.

       133.    Because Project 25 was a complete failure McDevitt, Connors, and Dunst failed to

fulfill the conditions precedent to the grants.

       Denied. Defendants deny that any equity received by McDevitt, Connors, or Dunst was

       ever contingent on “Project 25” or anything else, and deny that McDevitt represented

       otherwise to Plaintiff.

       The 2 percent equity grants to Dunst and Connors were in lieu of salary of $200,000 for

       each.

       The 2.5 percent equity grants to Connors and McDevitt had nothing whatsoever to do with

       Plaintiff’s performance. They were compensation for the initial Personal Guarantee of

       $1,000,000.

       134.    In addition, the subscription documents for the January 2, 2014, transfers of

Preferred Units worth 2 percent of the Company to Dunst, and Preferred Units with 2 percent of

the Company to Connors do not reflect any consideration for those grants.

       This Paragraph contain only conclusions of law for which no response is required. To the

       extent that Paragraph contains factual allegations, those allegations are denied.

       135.    Because McDevitt, Connors, and Dunst failed to fulfill the conditions precedent to

the grants and/or because the subscription documents do not reflect any consideration for them,

on May 29, 2020, the Company rescinded the grants identified above.




                                                  72
           Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 73 of 99



       Denied. Defendants deny Plaintiff had either the authority or justification to rescind any

       equity grants, much less equity grants from January 2014. Defendants further deny that

       any equity received by McDevitt, Connors, or Dunst was ever contingent on “Project 25”

       or anything else, and deny that McDevitt represented otherwise to Plaintiff.

       The 2 percent equity grants to Dunst and Connors were in lieu of salary of $200,000 for

       each.

       The 2.5 percent equity grants to Connors and McDevitt had nothing whatsoever to do with

       Plaintiff’s performance. They were compensation for the initial Personal Guarantee of

       $1,000,000.

       136.     On the same date, the Company also cancelled McDevitt’s holding of Class B Units,

which the Company never agreed to and for which there is no documentation confirming the

transfer or indicating McDevitt’s subscription.

       Denied. Defendants deny Plaintiff had either the authority or justification to rescind any

       equity grants, much less equity grants from January 2014. Defendants further deny that

       Plaintiff never agreed to grant McDevitt Class B units, and also deny that there is no

       documentation for those grants. Plaintiff provided that Class B equity to McDevitt in

       exchange for providing an additional $500,000 Personal Guarantee.

       137.     The Company provided Dunst, Connors, and McDevitt notice of its action on June

1, 2020.

       Denied.

       138.     McDevitt, Connors, and Dunst claim that the Company’s action was improper and

that Tessemae’s did not have the authority to cancel the grants made on January 2, 2014. McDevitt

further contends that Tessemae’s did not have the authority to cancel his holding of Class B Units.




                                                  73
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 74 of 99



        Denied. Defendants have had no communications with Plaintiff or its counsel regarding

        Plaintiff’s purported actions regarding Defendants’ respective equity holdings.

        139.    An actual controversy of a justiciable issue exists between Tessemae’s and

McDevitt, Connors, and Dunst, respectively, within the jurisdiction of this Court, involving the

rights and liabilities of the parties.

        This Paragraph contain only conclusions of law for which no response is required. To the

        extent that Paragraph contains factual allegations, those allegations are denied.

        140.    Antagonistic claims are present between the parties, which indicate imminent and

inevitable litigation.

        This Paragraph contain only conclusions of law for which no response is required. To the

        extent that Paragraph contains factual allegations, those allegations are denied.

        141.    A declaratory judgment by this Court will terminate this controversy.

        This Paragraph contain only conclusions of law for which no response is required. To the

        extent that Paragraph contains factual allegations, those allegations are denied.

                                         AFFIRMATIVE DEFENSES

        Defendants’ affirmative defenses to Plaintiff’s First Amended Complaint are set forth

below. By setting forth the following allegations and defenses, however, Defendants do not

assume the burden of proof on matters and issues other than those on which they have the burden

of proof as a matter of law.


        FIRST AFFIRMATIVE DEFENSE


        The Complaint fails to state a claim upon which relief can be granted.


        SECOND AFFIRMATIVE DEFENSE



                                                 74
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 75 of 99



       The asserted claims are barred, in whole or in part, to the extent that there is no legal injury.


       THIRD AFFIRMATIVE DEFENSE


       The claims are time-barred, in whole or in part, under the applicable statutes of limitations,

statutes of repose and/or by the doctrines of waiver, estoppel and/or laches.


       FOURTH AFFIRMATIVE DEFENSE


       Plaintiff may be barred, in whole or in part, from recovery because they have made

statements or taken actions which estop them from asserting their claims.


       FIFTH AFFIRMATIVE DEFENSE


       The claims are barred, in whole or in part, to the extent any injury sustained by Plaintiff

was caused by their own conduct, whether negligent or otherwise.


       SIXTH AFFIRMATIVE DEFENSE


       Plaintiff may not seek equitable relief because they have an adequate remedy at law.


       SEVENTH AFFIRMATIVE DEFENSE


       The claims are barred, in whole or in part, to the extent Plaintiff has failed to mitigate

damages and/or has caused some or all of the alleged damage of which they now complain.


       EIGHTH AFFIRMATIVE DEFENSE


       The claims are barred, in whole or in part, to the extent that Plaintiff engaged in unlawful,

inequitable or improper conduct.



                                                  75
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 76 of 99



        NINTH AFFIRMATIVE DEFENSE


        The claims are barred, in whole or in part, by the doctrine of unclean hands.


        TENTH AFFIRMATIVE DEFENSE


        The claims are barred, in whole or in part, because the damages alleged are speculative and

are therefore barred.


        ELEVENTH AFFIRMATIVE DEFENSE


        The claims are barred, in whole or in part, because Plaintiff lacks standing.


        TWELVTH AFFIRMATIVE DEFENSE


        The claims are not properly before this Court based on forum selection and dispute

resolution clauses in relevant contracts.


        WHEREFORE, Defendants respectfully request that this Court dismiss Plaintiff’s First

Amended Complaint with prejudice and:


        1.      Enter judgement in the above-captioned matter in favor of Defendants on each of

Plaintiff’s claims.


        2.      Order Plaintiff to pay Defendants their attorneys’ fees, costs and expenses incurred

in defending this matter pursuant to Plaintiff’s Operating Agreement.


        3.      Award Defendants any further relief as this Court deems just and proper.




                                                 76
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 77 of 99



 COUNTERCLAIM AND JURY DEMAND BY MICHAEL MCDEVITT FOR BREACH
            OF CONTRACT AND SPECIFIC PERFORMANCE

   1. Counter-Defendant Tessemae’s, LLC (“Tessemae’s” or the “Company”) is a Maryland

limited liability company that manufactures salad dressing. Tessemae’s is headquartered in Anne

Arundel County in the State of Maryland, with its principal place of business at 8805 Kelso Dr,

Essex, Maryland.


   2. This action arises from a fully executed contract (the “Side Letter Agreement”), attached

as Exhibit 1, under which Tessemae’s agreed to issue certain profit sharing units in consideration

to McDevitt for working to restructure Tessemae’s debt, and for agreeing to accept additional risk

on a personal guarantee for a portion of the Tessemae’s outstanding debt.


   3. The Side Letter Agreement addressed to McDevitt begins by stating: “Over the past several

weeks, you have worked tirelessly on behalf of Tessemae’s . . . in connection with the closing

of an amendment to Tessemae’s loan documents with Howard Bank.”              (Exhibit 1 (emphasis

added).) It then provides that, as consideration, “Tessemae’s hereby agrees to issue to you, or your

designees, 5,779,557 of a new class of units representing membership interests in Tessemae’s.”


   4. As stated by Tessemae’s, McDevitt did in fact “work tirelessly” to rescue Tessemae’s from

the brink of bankruptcy.     McDevitt was able to convince Howard Bank to restructure the

Company’s debt and subordinate their lending position. Further, that agreement by Howard Bank

was made possible by McDevitt agreeing to accept additional risk on his personal guarantee.




                                                77
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 78 of 99



   5. Importantly, McDevitt was only willing to accept that increased risk because the Side

Letter Agreement granted McDevitt additional oversight, control, and veto rights over certain

corporate decisions. Specifically, McDevitt insisted upon and was granted veto rights over, inter

alia, distributions to members, “compensation of senior management, including the CEO,” and

any “changes in accountants and/or accounting practices.” (Exhibit 1, at 2.)


   6. Tessemae’s accepted and has retained the benefits of McDevitt’s performance and imposed

the costs on McDevitt of accepting the additional risk from the personal guarantee. Tessemae’s,

however, has utterly and completely breached its agreement, flatly refusing to issue the promised

units to McDevitt.


   7. McDevitt is seeking Specific Performance of the Side Letter Agreement, because a

damages award cannot address the additional voting rights and oversight. Those rights are of

critical importance because the Company’s Board of Managers has failed to correct Tessemae’s

unsustainable financial trajectory.


   8. In 2017 alone, the Company’s debt nearly doubled to more than $20,000,000, which is

more than the annual revenue. Specific performance is required to provide McDevitt with the

ability to mitigate the increasing risk of foreclosure on his personal guarantee.


                                        Statement of Facts


                               Origin of the Parties’ Relationship


   9. Tessemae’s is a salad dressing company founded in 2009 by CEO and Board Member

Gregory Vetter (“Mr. Vetter”).




                                                 78
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 79 of 99



   10. McDevitt is one of the largest shareholders of Tessemae’s, having first invested in

Tessemae’s in 2013.


   11. McDevitt has invested additional funds since 2013.


   12. McDevitt has served as an adviser to the Company.


   13. McDevitt has provided multiple personal guarantees for Tessemae’s loan obligations to

Howard Bank.


   14. In 2013, Tessemae’s was on the verge of bankruptcy.


   15. Its principal lender, Howard Bank, decided to connect Tessemae’s with someone who had

a proven track record in the diet/weight loss market.


   16. McDevitt is the former CEO of Medifast, Inc.


   17. A Howard Bank employee introduced Tessemae’s to McDevitt in 2013.


   18. Tessemae’s sales increased in 2014 compared to 2013.


   19. In 2014, two federal judgment liens were entered against Tessemae’s and Mr. Vetter in

Maryland state court.


   20. In 2015, a state tax lien was entered against Tessemae’s in Maryland state court.


   21. In 2013, McDevitt was affiliated with Tandem Legal Group, LLC (“Tandem Legal”).


   22. A document dated August 15, 2013 is attached as Exhibit 2.


   23. A portion of Exhibit 2, at 1, is reproduced here:


                                                79
    Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 80 of 99




24. A portion of Exhibit 2, at 3, is reproduced here:




25. Tandem Legal billed Tessemae’s for its services on an hourly basis.


26. Tessemae’s paid the invoices it received from Tandem Legal.


                                             80
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 81 of 99



   27. The documents attached as Exhibit 3 are the cover pages for the seventeen invoices that

Tandem Legal sent to Tessemae’s.


   28. Invoice # 01007.0001.0001 is the earliest invoice, dated October 31, 2013.


   29. Invoice #01007.0001.0017 is the latest invoice, dated February 28, 2015.


   30. The final time entry by any attorney or paralegal is by paralegal Tracey Watson, on

February 12, 2015, for 0.5 hours, with the description “Prepare client files for transfer to new

counsel.”


   31. An email chain, dated February 10, 2015, appears as Exhibit 4.


   32. A portion of Exhibit 4 is reproduced here:




   33. A second portion of Exhibit 4 is reproduced here:




                                               81
       Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 82 of 99




   34. A third portion of Exhibit 4 is reproduced here:




   35. Tandem sent Tessemae’s client file to The Giannuzzi Group, LLP.


   36. By the end of 2015, Tessemae’s was also represented by law firm Offit Kurman.


   37. From early 2017 to 2019, Lindsay Thomas served as General Counsel for Tessemae’s.


   38. Ms. Thomas graduated from Cornell Law School in 2011.


   39. Between 2011 and 2017, Ms. Thomas practiced at Simpson Thacher & Bartlett, LLP, and

Kirkland & Ellis, LLP.


                                               82
    Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 83 of 99



40. An email chain dated November 6-8, 2017 is attached as Exhibit 5.


41. A portion of Exhibit 5 is reproduced here:




42. Another portion of Exhibit 5 is reproduced here:




                                            83
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 84 of 99



     Tessemae’s Was Facing Imminent Bankruptcy and Asked McDevitt to Rescue It

   43. An email dated August 23, 2017 is attached as Exhibit 6.


   44. Exhibit 6 is reproduced below:




   45. In August 2017, McDevitt received a phone call from Howard Bank regarding Tessemae’s

outstanding loans and McDevitt’s personal guarantee.


   46. Howard Bank informed McDevitt that Tessemae’s had defaulted on its loans, that it

intended to foreclose on Tessemae’s debts, that Tessemae’s was facing bankruptcy, and that it

would no longer attempt to continue working with Mr. Vetter.


   47. In or before August of 2017, Tessemae’s Howard Bank loan or loans.




                                              84
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 85 of 99



   48. McDevitt convinced Howard Bank to temporarily refrain from foreclosing on the defaulted

loans, providing McDevitt with a brief window of time to attempt to repair the situation.


   49. Howard Bank did not foreclose on Tessemae’s loans in August of 2017.


   50. McDevitt contacted Mr. Vetter, who confirmed that the Company was facing imminent

bankruptcy.


   51. McDevitt agreed to conduct a call with Tessemae’s Board to discuss whether an agreement

could be reached for McDevitt to endeavor to help Tessemae’s.


   52. McDevitt conducted a conference call with the Board of Managers to discuss the situation.


   53. McDevitt informed the Board that he would attempt to work with Howard Bank and

convince them to restructure the loans, in exchange for increased profit interests with heightened

voting rights.


   54. The heightened voting rights would provide McDevitt increased oversight over the

Company.


   55. McDevitt sought additional oversight so that he, Howard Bank, and any potential investors

could have confidence that the situation would not reoccur.


   56. The Board of Managers informed McDevitt that they wanted to discuss his offer.


   57. The Board then met separately to discuss McDevitt’s offer. It then rejoined McDevitt on

the conference call.


   58. The Board informed McDevitt that they accepted his offer.



                                               85
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 86 of 99



   59. The Board informed McDevitt that it had approved the terms of the agreement by Board

vote.


   60. The Parties agreed that the agreement would be memorialized in a written agreement.


   61. Another email dated August 23, 2017 is attached as Exhibit 7.


   62. A portion of Exhibit 7 is reproduced here:




   63. An email dated September 1, 2017 is attached as Exhibit 8.


   64. A portion of Exhibit 8 is reproduced here:




                                               86
    Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 87 of 99




65. Another email dated September 1, 2017 is attached as Exhibit 9.


66. A portion of Exhibit 9 is reproduced here:




                                            87
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 88 of 99



   67. An email dated October 3, 2017 is attached as Exhibit 10.


   68. A portion of Exhibit 10 is reproduced here:




                      Terms and Purpose of The Side Letter Agreement


   69. The Parties entered into the Side Letter Agreement on September 7, 2017, attached as

Exhibit 1.


   70. The Side Letter Agreement is the written agreement that memorialized the August 2017

agreement between McDevitt and Tessemae’s.


   71. The Side Letter Agreement’s subject line is “RE: Facilitation of Loan Amendment.”


   72. The opening paragraph of the Side Letter Agreement states, “Over the past several weeks,

you have worked tirelessly on the behalf of Tessemae’s LLC, a Maryland limited liability company

(‘Tessemae’s), in connection with the closing of an amendment to Tessemae’s loan documents

with Howard Bank as well as securing Howard Bank’s agreement to be subordinated on the

accounts receivable in order to facilitate a new factoring facility for Tessemae.”




                                                88
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 89 of 99



   73. The Side Letter Agreement then states, “In appreciation of your efforts in bringing about

the loan amendment and subordination, Tessemae’s hereby agrees to issue to you, or your

designees, 5,779,557 of a new class of units representing membership interests in Tessemae’s to

be called Class C units (the “Class C Common Units”).”


   74. This paragraph is the substance of the binding contract between the Parties, and reflects the

terms that the entire Board discussed and agreed to, in order to induce McDevitt to undertake

significant work and take on significant risk.


   75. The remainder of the Side Letter Agreement provides additional detail. First, it notes that,

because the existing Operating Agreement did not provide for the class of equity being issued, “In

order to issue to you the Class C Common Units, Tessemae’s must amend its Amended & Restated

Operating Agreement of Tessemae’s LLC, dated January 2, 2014 (the ‘Operating Agreement’),

which amendment shall be in effect no later than October 7, 2017.”


   76. The Side Letter Agreement then provides explicit and detailed requirements that the

Company agreed to make part of the amended Operating Agreement.


   77. Specifically, the Side Letter Agreement provides that, “[a]s part of the amendment, the

Company will create the Class C Common Units with the following characteristics:


       a. The Class C Common Units shall be Voting Units, entitled to 1 vote per Class C

           Common Unit, voting as a separate class, however, with respect to any vote on an

           Acquisition or Asset Sale, each Class C Common shall be entitled to 6 votes per Unit;




                                                 89
Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 90 of 99



b. The Class C Common Units shall be “profits interests” within the definition contained

   in Internal Revenue Service Revenue Procedure 93-27 and Revenue Procedure 2001-

   43;


c. The Class C Common Units shall participate in distributions under the Operating

   Agreement as other holders of Participating Units;


d. The distribution threshold for the Class C Common Units upon issuance shall equal the

   current value of Tessemae’s assets in order to ensure that you (or your designees) do

   not recognize any income upon receipt of the Class C Common Units;


e. The Class C Common Units upon issuance shall be fully vested and not subject to

   forfeiture; and


f. The holder of the Class C Common Units will have veto rights on various business

   decisions, including (a) distributions to Members (other than tax distributions), (b)

   purchase or redemption of any outstanding units, (c) liquidation or dissolution of

   Tessemae, (d) merger or consolidation with another company, (e) sale of all or

   substantially all of Tessemae’s assets, (f) creation of any new class of units, (g)

   amendment of the Articles of Organization or Operating Agreement, (h) change in the

   nature of the business, (i) incurrence of new debt over $150,000, (j) hiring, firing,

   selection and compensating of senior management, including the CEO and CFO, (k)

   changes to employee compensation and benefit plans, including grants of Class B

   Common Units, (l) adoption of, or material changes to, financial budgets, (m)

   transactions with management or affiliates, (n) new businesses or product lines, (o)




                                       90
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 91 of 99



           capital expenditures in excess of amount in agreed to budget, and (p) change in

           accountants and/or accounting practices.


   78. The Side Letter Agreement continues, “In addition to the creation of the Class C Common

Units as described above, Tessemae’s will further amend the Operating Agreement by removing

separate class voting requirements contained in Sections 6(a)(ii) & (iii) and 6(b)(v) with respect to

an Acquisition and Asset Sale so that all Voting Units vote together as a single class.”


   79. The final two obligations of the Side Letter Agreement required Tessemae’s to obtain an

independent valuation of the Company and to provide an advance of $100,000 for reimbursement

of fees and expenses.


   80. Regarding the valuation, the Side Letter Agreement provided: “In order to ensure that the

distribution threshold for the Class C Common Units is equal to the current value of Tessemae’s

assets at time of grant, Tessemae’s hereby agrees to obtain, at its sole cost and expense, a valuation

of its assets by an independent third-party appraiser, which appraiser to be approved by you. Such

appraisal will be started no later than [one week] from the date of this letter.”


   81. Finally, regarding reimbursement, the Side Letter Agreement provided that “Tessemae’s is

aware that you have incurred fees and expenses in connection with structuring the loan amendment

and obtaining the subordination, and will incur other fees in connection with the amendment to the

Operating Agreement. In order to facilitate payment of your consulting, accounting and legal fees

and expenses incurred thus far and in connection with the appraisal and amendment to the

Operating Agreement, Tessemae’s hereby agrees to remit to you $100,000 (“Escrowed Funds”) to

be disbursed by you in accordance with the attached Exhibit A. As many of the fees and expenses

are not yet finalized, the amounts set forth on Exhibit A are estimates, and you are authorized to


                                                 91
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 92 of 99



pay the actual amount invoiced with the Escrowed Funds. To the extent that the relevant fees are

more or less than the Escrow Funds, Tessemae’s will pay such difference directly upon receipt of

an invoice from the relevant service provider or shall be entitled to a refund from you.”


   82. Exhibit A to the Side Letter Agreement estimates, inter alia, $30,000 for Tandem Legal as

“Counsel for Mr. McDevitt”.


          McDevitt’s Performance Rescued Tessemae’s and Prevented Bankruptcy


   83. After the Parties reached agreement on the conference call, McDevitt began working in

earnest with Howard Bank to avoid foreclosure, and to enable the Company to access additional

funding to continue operations.


   84. McDevitt’s work continued while the Side Letter Agreement was being negotiated, and

after it was signed.


   85. Specifically, McDevitt convinced Howard Bank to release a lien that it held on Tessemae’s

accounts receivables, as security for the loans which McDevitt had also personally guaranteed.


   86. Howard Bank could not release its lien without McDevitt’s agreement.


   87. McDevitt’s agreement was required because releasing the lien increased the risk to Howard

Bank and to McDevitt.


   88. If Tessemae’s defaulted on the loan, Howard Bank could no longer look to Tessemae’s

accounts receivables for satisfaction.


   89. Instead, Howard Bank would look to McDevitt’s personal guarantee for satisfaction.




                                                92
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 93 of 99



   90. For Tessemae, it was necessary for Howard Bank to release the lien so that Tessemae’s

could access additional capital in the form of short-term debt secured by the receivables, known

as a “factoring agreement.”


   91. As a result of McDevitt’s efforts, Tessemae’s obtained the loan amendment from Howard

Bank, avoided bankruptcy, and secured additional funding via a factoring agreement.


   92. While the amendment to Tessemae’s Operating Agreement was being negotiated in

accordance with the terms of the Side Letter Agreement, however, McDevitt began to learn that

the Company’s financial condition was far worse than had been disclosed to that point.


   93. In 2015, when McDevitt served as an advisor to Tessemae, the Company had less than $3

million in debt.


   94. In January 2017, the Company’s debt burden had grown to $12 million.


   95. In October 2017 — only ten months later — the Company’s debt burden had nearly

doubled, increasing to more than $21 million.


   96. The Company’s debt burden is now larger than its annual gross revenue.


   97. The Company has continued to take on additional debt, and to add to its already

unsustainable monthly payroll expense in excess of $500,000.


   98. The Company’s Board of Managers has contributed to this exploding debt burden. In one

example, CEO Vetter withdrew nearly $500,000 from the Company as an unsecured personal loan,

later described as a “Founder’s Draw.”




                                                93
           Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 94 of 99



    99. McDevitt has also learned that the Company has been spending inordinate amounts on

professional fees.    Specifically, the Company was spending nearly $125,000 per month in

accounting fees in 2017. Despite that incredible expense, the Company failed to even complete

its tax returns on time, a failure that forced the entire Tessemae’s investor body to file for

extensions for their own personal returns.


    100.         All of these issues, and many others, significantly increase the risk to McDevitt on

account of his personal guarantee of a portion of Tessemae’s debt.


    101.         McDevitt raised a number of these issues with Tessemae, with the intent that they

could be explained and resolved prior to seeking additional funding from new investors.


    102.         Rather than providing an explanation of these issues to McDevitt, Tessemae’s cut

off communication and refused to issue the Class C Units McDevitt, as required by the Letter

Agreement.


    103.         Tessemae’s refusal to issue the Class C Units required by the Side Letter Agreement

is continuing.


                             COUNT I: BREACH OF CONTRACT


    104.         McDevitt repeats and realleges each and every allegation contained all proceeding

Paragraphs as if set forth herein in full.


    105.         Tessemae, through its Board of Managers, entered into a contractual agreement

with McDevitt.


    106.         Tessemae’s Board voted to approve the terms of the agreement.



                                                  94
            Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 95 of 99



    107.         That contractual agreement was memorialized in the September 7, 2017 Side Letter

Agreement.


    108.         CEO Vetter was authorized to execute the Side Letter Agreement on behalf of

Tessemae’s.


    109.         Tessemae, through CEO Vetter, executed the September 7, 2017 Side Letter

Agreement with McDevitt.


    110.         CEO Vetter’s signature appears on the copy of the Side Letter Agreement (Exhibit

1, at 3).


    111.         The Side Letter Agreement is a valid, unambiguous, and enforceable contract.


    112.         McDevitt has performed all of his obligations under the terms and conditions of the

Side Letter Agreement, including by, inter alia, facilitating “the closing of an amendment to

Tessemae’s loan documents with Howard Bank as well as securing Howard Bank’s agreement to

be subordinated on the accounts receivable in order to facilitate a new factoring facility for

Tessemae.”


    113.         The Side Letter Agreement obligates Tessemae’s to issue to McDevitt 5,779,557

Class C Units, with the agreed-upon voting rights and other conditions.


    114.         By refusing to issue to McDevitt the Class C Units, Tessemae’s materially breached

the Side Letter Agreement and is continuing to breach by the continued refusal to do so.


    115.         The agreed-upon Class C Units are a unique good.




                                                 95
          Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 96 of 99



   116.        The nature of the Side Letter Agreement, including but not limited to the voting

rights, makes specific performance equitable and practical in that the Court need only order

Tessemae’s to issue the Class C Units with the agreed-upon Terms & Conditions.


   117.        McDevitt has suffered injury as a result of Tessemae’s breach, including by being

prevented from exercising any degree of oversight of Tessemae’s operations, despite taking on

additional risk to the personal guarantee.


   118.        McDevitt’s injury cannot be remedied through an award of damages.


   119.        Because McDevitt has no adequate remedy at law, McDevitt requests that the Court

order specific performance of the Side Letter Agreement. Unless specific performance is granted,

McDevitt will be irreparably harmed in a manner not compensable by money damages.


   120.        In the alternative, as a result of Tessemae’s breach and continuing breach, McDevitt

has been injured, irreparably and otherwise, as to be determined at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Counter-Plaintiff respectfully prays that this Honorable Court:

A. Enter a judgment that Tessemae’s is liable for breach of the Side Letter Agreement.

B. Order Tessemae’s to issue to McDevitt 5,779,557 Class C Common Units representing

   membership interests in Tessemae’s LLC, with the following characteristics:

                i. The Class C Common Units shall be Voting Units, entitled to 1 vote per Class
                   C Common Unit, voting as a separate class, however, with respect to any vote
                   on an Acquisition or Asset Sale, each Class C Common shall be entitled to 6
                   votes per Unit;

               ii. The Class C Common Units shall be “profits interests” within the definition
                   contained in Internal Revenue Service Revenue Procedure 93-27 and Revenue
                   Procedure 2001-43;



                                                 96
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 97 of 99



              iii. The Class C Common Units shall participate in distributions under the
                   Operating Agreement as other holders of Participating Units;

              iv. The distribution threshold for the Class C Common Units upon issuance shall
                  equal the current value of Tessemae’s assets in order to ensure that you (or your
                  designees) do not recognize any income upon receipt of the Class C Common
                  Units;

               v. The Class C Common Units upon issuance shall be fully vested and not subject
                  to forfeiture; and

              vi. The holder of the Class C Common Units will have veto rights on various
                  business decisions, including (a) distributions to Members (other than tax
                  distributions), (b) purchase or redemption of any outstanding units, (c)
                  liquidation or dissolution of Tessemae, (d) merger or consolidation with
                  another company, (e) sale of all or substantially all of Tessemae’s assets, (f)
                  creation of any new class of units, (g) amendment of the Articles of
                  Organization or Operating Agreement, (h) change in the nature of the business,
                  (i) incurrence of new debt over $150,000, (j) hiring, firing, selection and
                  compensating of senior management, including the CEO and CFO, (k) changes
                  to employee compensation and benefit plans, including grants of Class B
                  Common Units, (l) adoption of, or material changes to, financial budgets, (m)
                  transactions with management or affiliates, (n) new businesses or product lines,
                  (o) capital expenditures in excess of amount in agreed to budget, and (p) change
                  in accountants and/or accounting practices.

C. Further Order Tessemae’s to amend the Tessemae’s, LLC Operating Agreement by removing

   separate class voting requirements contained in Sections 6(a)(ii) & (iii) and 6(b)(v) with respect

   to an Acquisition and Asset Sale so that all Voting Units vote together as a single class.

D. Further Order Tessemae’s to pay McDevitt’s attorney fees incurred in connection with the Side

   Letter Agreement, as required by its terms.

E. Further Order Tessemae’s to perform all other duties and obligations of the Side Letter

   Agreement.

F. Further Order Tessemae’s to pay McDevitt’s reasonable costs, including attorneys’ fees,

   incurred in this action.

G. Award such other and further relief as the Court deems just and proper.




                                                 97
         Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 98 of 99



                                        JURY DEMAND


         Defendants and Counterclaim Plaintiff Michael McDevitt hereby demand a trial by jury

of all issues so triable, with respect to the complaint and counterclaim, pursuant to Fed. R. Civ.

P. 38.

Date: April 14, 2021                          Respectfully submitted,


                                              /s/ Barry Coburn
                                              Barry Coburn
                                              MD Bar No. 07910
                                              COBURN AND GREENBAUM, PLLC
                                              1710 Rhode Island Ave., NW
                                              Second floor
                                              Washington, D.C. 20036
                                              Tel. (202) 643-9472
                                              Fax (866) 561-9712
                                              barry@coburngreenbaum.com
                                              Attorney for Defendants/Counterclaim Plaintiff




                                                 98
        Case 1:20-cv-02013-GLR Document 37 Filed 04/15/21 Page 99 of 99



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of April, 2021, a true and correct copy of the

original version of the foregoing was sent via ECF to:


BROWN GOLDSTEIN LEVY, LLP
120 East Baltimore Street, Suite 1700
Baltimore, MD 21202

Andrew D. Levy, Esq.
adl@browngold.com

Kevin D. Docherty, Esq.
kdocherty@browngold.com

Jamie Strawbridge, Esq.
jstrawbridge@browngold.com

Attorneys for Plaintiff

                                                             /s/ Barry Coburn
                                                             Barry Coburn




                                                99
